      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 1 of 45



LAW OFFICE OF PETER J. TOREN
Peter J. Toren
3028 Newark Street NW
Washington, D.C. 20008
(646) 623-4654
ptoren@petertoren.com

Attorneys for Plaintiff and Counterclaim-Defendant
Advanced Analytics, Inc.




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------x
                                                           :
 ADVANCED ANALYTICS, INC.                                  :
                                                           :
        Plaintiff and Counterclaim-Defendant, :                Case No. 04 Civ. 3531 (LTS) (SLC)
                                                           :
                   v.                                      :   PLAINTIFF’S REPLY
                                                           :   MEMORRANDUM OF LAW IN
 CITIGROUP GLOBAL MARKETS, INC. f/k/a                          SUPPORT OF ITS MOTION FOR
 SALOMON SMITH BARNEY, INC., and                               RECONSIDERATIO OF MAGISTRATE
 THE YIELD BOOK INC, f/k/a                                     JUDGE’S ORDER GRANTING
 :                                                             DEFENDANTS MOTION TO STRIKE
 SALOMON ANALYTICS, INC.,                                  :   AND FOR INJUNCTION AND ORDERS
                                                           :   OF FEE SANCTIONS AND FOR AN
     Defendants and Counterclaim-Plaintiff.                :   AWARD OF SANCTIONS AGAINST
 ------------------------------------------------------ --x    PLAINTIFF AND ITS COUNSEL
        Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 2 of 45




                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES ...................................................................................................... iii

PRELIMINARY STATEMENT ................................................................................................ 1

ARGUMENT ................................................................................................................................. 1

I.      Defendants Again Utterly Failed to Dispute Any of the Evidence and Allegations That
        Their 3 Prong Scheme and Collusion with Collins Procured these 4 Orders from
        2012 to 2014.......................................................................................................................... 1

II.     Together with the Sep 2012 and March 2014 Orders, The Fee Orders Should Be
        Reversed, Pursuant to FRCP54(b). ................................................................................... 5
          A.       Plaintiff’s Motion for Reconsideration is Timely ................................................. 5
          B.       The Availability of New Evidence Justifies Reconsideration .............................. 6
          C.       The Challenged Portions of the 4 Court Orders and Fee Orders Must Be
                   Reversed to Correct Clear Errors and to Prevent Manifest Injustice. .............. 6

III. Defendants Filed Motions to Strike and for Injunction for Improper Purposes and in
     Bad Faith. The Court Should Vacate Injunction Order and Grant Mot to Defer. ....... 7

IV.     The Court Should Unseal and Grant the Mot to Defer, and investigate the Evidence
        of Collusion and 3 Prong Scheme. ..................................................................................... 9

V.      Defendants Should Pay AAI for the Cost of Opposing Defendants Frivolous Motions
        Filed in Bad Faith .............................................................................................................. 10

CONCLUSION ........................................................................................................................... 10




                                                                     ii
        Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 3 of 45




                                                  TABLE OF AUTHORITIES

                                                                                                                                          Page(s)

Laws and Rules

18 §U.S.C 1512 ............................................................................................................................... 9

28 U.S.C §1651 ............................................................................................................................... 8

28 U.S.C §636(b) ............................................................................................................................ 8

Fed R. Civ. P. 65(d) ........................................................................................................................ 8

Fed R. Civ. P.54(b) ......................................................................................................................... 5

Local Rule 56.1 ............................................................................................................................... 5

Cases

Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991) ................................................................ 11

Chenette v. Kenneth Cole Prods., Inc., No. 05 CIV. 4849 (DLC), 2008 WL 3176088, at *7

   (S.D.N.Y. 2008), ......................................................................................................................... 5

Clinton v. Brown & Williamson Holdings, Inc., 652 F.Supp.2d 528, 530 (S.D.N.Y. 2019) .......... 6

Costello v. New York State Nurses Ass'n, 783 F. Supp. 2d 656, 661 (S.D.N.Y. 2011) .................. 5

Goldstick v. The Hartford, Inc., No. 00 CIV. 8577 (LAK), 2002 WL 1906029, at *1 (S.D.N.Y.

   2002). .......................................................................................................................................... 5

Hunt v. Enzo Biochem, Inc., 2007 WL 1346652, at *1 (S.D.N.Y. May 7, 2007) ........................... 6

McGraw-Hill Global Educ. Holdings LLC v. Mathrani, 293 F.Supp.3d 394, 397 (S.D.N.Y.

   2018). .......................................................................................................................................... 6

Milton Abeles, Inc. v. Farmer’s Pride., 2009 WL 1941326, at *1 (E.D.N.Y. 2009) ..................... 6

Moton v. Maplebear Inc., 2017 WL 5515943, at *2 (S.D.N.Y. Mar. 20, 2017) .......................... 10

                                                                       iii
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 4 of 45



Richman v. W.L. Gore & Assocs., 988 F.Supp. 753, 755 (S.D.N.Y.1997). .................................... 5

Rodriguez v. Schneider, No. 95 Civ. 4083(RPP,) 1999 WL 459813, *1 n. 3 (S.D.N.Y. 1999). .... 5

S.E.C. v. Treadway, 354 F. Supp. 2d 311, 313 (S.D.N.Y. 2005) .................................................... 6

Schlaifer Nance & Co., Inc. v. Estate of Warhol, 194 F.3d 323, 341 (2d Cir. 1999). .................. 11

Spinale v. United States, 277 F. App’x 108, 109 (2 (2d Cir. 2008). ............................................. 10

Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.1992) .................. 5

Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110, 114 (2d Cir. 2009) ...................... 11

Yurman Design, Inc. v. Golden Treasure Imports, Inc., 275 F. Supp. 2d 506, 509 (S.D.N.Y.

  2003) ........................................................................................................................................... 5




                                                                      iv
            Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 5 of 45




                                        PRELIMINARY STATEMENT 1

             Defendants’ Opposition (“Opp”) once again avoided all the substance. Defendants once

again do not substantively challenge the evidence of Defendants’ 3-Prong scheme, and their

collusion with Collins. Accordingly, the Court must accept these allegations as true. It could not

dispute AAI’s allegations and evidence, because Defendants cannot. This was why Defendants

filed motions to strike or for sanction and injunction in response to AAI’s every motion. In fact,

Defendants’ purported rebuttal have confirmed that their 3-Prong Scheme and collusion with

Collins procured the September 5, 2012 Order and the contempt order of March 26, 2014 Order.
Thus, these Orders are clearly erroneous and constitute manifest injustice. Because the Fee

Orders flow from March 26, 2014 Order, which flows from September 5, 2012 Order, so the Fee

Orders should be reversed. Opp did not and could not deny that Nov. 11 Mot is an untimely

reconsideration motion to strike and motion for injunction. As Opp conceded, Defs’ goal to

“enjoin” AAI from filing any papers, is contrary to the laws and the Second Circuit authorities.

Thus the Injunction Order should be vacated and Defendants’ request for sanctions must be

denied. Instead Defendants should reimburse Plaintiff for the cost it incurred in response to Defs’

Opp and Nov 11 Mot that was without legal or factual basis and for improper purposes.
                                                     ARGUMENT

       I.       Defendants Again Utterly Failed to Dispute Any of the Evidence and Allegations
                That 3 Prong Scheme and Collusion Procured the 4 Orders from 2012 to 2014.
       Defs have failed for the fifth time since 2018 to dispute a shred of the palpable evidence and

allegations of their fraud and conspiracy with Collins. Respectfully, therefore, the Court must

consider all of these allegations as true. Defs’ mischaracterization of the procedural history

confirmed that their reliance on the 3-Prong Scheme and on their conspiracy with Collins led to

their procuring the four Court Order entered between 2012 and 2014. Opp cited July 2007

Stipulation and Order (ECF76) which set deadlines for the parties to produce documents under

FRCP 26(a). But Defs violated this Order, as well as five other discovery orders. See e.g., Aug.

1
    Unless otherwise indicated, capitalized terms retain the definitions from Plaintiff’s opening brief.
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 6 of 45




31 2007 Order (ECF 81)(Defs failed to produce the sequences used by TYB), and June 26, 2008

(ECF 110) (Defs failed to produce the sequence development and testing files). Opp at 3 cited

Sep 5 2012 Order denying AAI’s motion to compel (filed April and again in July, 2012), as

standing for that there was “little evidence” of Defs’ fraud. However, at the time of that Order,

MJ Pitman did not have access to the evidence because Defs colluded with Collins who blocked

Fan July 2012 Decl and other evidence from support of the motion. See ¶¶143,155, Wang 6th

Decl, and Wang 7th Decl in 2018-1029, F1-1, App. B of attached to Objection. Also the Court

was misled by Defs’ 3-Prong Scheme that mischaracterized AAI’s claims and misrepresented

Defs discovery production and relied on false declarations (Fan 4th Decl of 2013, §§A-D, G).

       Opp utterly failed to rebut the evidence of collusion. Defs claimed, avoiding all facts, that

“Plaintiff’s claims of civil and criminal liability is false.” Opp. at 19. Like an Ostrich hiding from

danger, Defs completely disregard the mountain of evidence of collusion and conspiracy

contained in the Wang 6th Decl, and cite a conclusory statement of “no evidence of collusion”

from the May 28, 2019 Hearing by a new attorney, Mr. Thomas Kessler, who had only appeared

on the case after 2017 when Collins left the case. So he could not have personal knowledge of

their collusion with Collins. Id. Defs cite again “[D]efs.’ Jan. 10, 2017 Letter at 1 (Defs sought

the dismissal of Plaintiff’s claims “through the provision of undisputed evidence and unrebutted

legal arguments, not through any improper means”); Id. Yet Defs knew that all AAI’s claims
had been mischaracterized by Collins in collusion with Defs as Defs False Claims. See Pl’s

Memorandum of Law (“Memo”), at 5, n.11, and Ex. 1 of Wang 6th Dec. at 3, §176, F7. Defs’

purported denials of collusion and fraud have always relied on Collins’ collusion. F3, F4, App
B2 attached, without exception. Pl’s Notice at 1 pointed out
            “The evidence of such collusion includes Collins in collusion with Defendants
   misrepresentation that the [4th Fan Decl.] was drafted in support of [MSJ 2013] without the
   justification, over the express and explicit objections of Plaintiff. Collins concealed in six
   sets of court papers..that the 4th Fan Decl. was actually drafted and filed in support of [Rule
   37(b) Sanction Motion]. The recent evidence also revealed that Collins secretly withdrew [
   Rule 37(b) Sanction Motion] behind Plaintiff’s back in collusion with Defendants.”
To cover up their collusion, Opp at 4 grossly mischaracterized March 26, 2014 Order as

                                                  2
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 7 of 45



    “THE COURT SANCTIONED PLAINTIFF FOR SERVING AN UNTIMELY AND
    IMPROPER EXPERT DECLARATION IN SUPPORT OF ALLEGATIONS OF
    DISCOVERY MISCONDUCT”,
despite Defs knew that March 2014 Order only sanctioned AAI for citing 4th Fan in support of

MSJBr2, 32-34, Id, not for support of sanction against Defs’ discovery misconduct which had

been sabotaged by Collins. See Memo at 14-17. To conceal 37(b) Spoliation Motion to frame

AAI for contempt, Collins made the same deliberate misrepresentation to Judge Swain that AAI

made “the allegations of discovery misconduct” only in MSJBr not in any sanction motion. See

Wang 6th Decl ¶¶121, 138, 146. Defs listed AAI’s 2012-2014 attempts for relief that had been

denied by the 4 Court Orders. See Opp. fn. 33. However, look at the briefs and the 4 Orders will
easily confirm that the 4 orders were procured by Collins’ collusion embracing Defs 3 Prong

Scheme. It listed Pl’s Obj.of Sept. 28, 2012 sought the production TYB-RCS code, but the

papers revealed that attempt was sabotaged by Collins and Defs 3 Prong Scheme that portrayed

TYB-RCS code as irrelevant and the exclusion of Fan 3rd Decl and Wang 3rd Decl by Defs and

Collins in collusion. It listed Collins’ MSJ Bf at 11 “(arguing Dr. Radak’s declaration was not

made with first-hand knowledge).” But Collins’ MSJ Br embraced the 1st Prong, and mislabeled

Decoy Sequences as “Real Sequences” in order to mislead the Court to believe that the Radak’s

lack of first-hand knowledge is immaterial. See Feb. 8, 2013 Order. Id. ¶116, n74, 75. ¶190.

Defs termed Collins’ collusion as “missteps” and “misbehaviors,” but failed to explain why these

“missteps” and his “misbehaviors” were in lock-steps with Defs to mislead the Court to block
Spoliation Sanctions against Defs and to frame AAI for contempt of court, as exactly Defs

intended. See Mot to Defer. After Collins withdrew and Plaintiff learned of his collusion with

Defs that embraced Defs 3-Prong Scheme, Defs’ defense collapsed. Then Defs resorted to

motions to strike and for injunction in response to AAI’s motions. To hide this from the Court,

Opp shuffled the chronology of the cites in fn. 33. Contrary to Defs’ assertion, none of MJ

Pitman’s rulings addressed the substance of 3-Prong Scheme or the collusion. But Opp cited

2
 Opp admitted that the 4tth Fan Declaration could be used for non-merits purposes, at 4 (“On March 26, 2014,
Magistrate Judge Pitman … ordered that the Fourth Fan Decl. could not be used for any merits purposes ….” This
means that Plaintiff can use this declaration in connection with a motion for sanctions, for example.

                                                       3
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 8 of 45




them, even the Injunction Order itself, as their excuse for their failure to answer the allegations.

See Opp n.34. Opp at 19 claimed that Defs had answered the allegations of their discovery

misconduct in their Opp to 56(h) Objection of Nov. 2019, 56.1 Reply of Feb. 2015 and their

letter of July 8, 2019 to MJ Pitman. None of these is true. Defs’ Opp to 56(h) Objection, and

their letter of July 8, 2019 to MJ Pitman evaded the substance. Everywhere Defs’ pleadings

mentioned some facts, it confirmed Collins’ collusion. See F3, F4, F5, App. B2. Pl’s letter to

Judge Swain of December 27, 2019. ECF399.

       Defs’ 56.1 Reply also confirmed their reliance on the 3-Prong Scheme and collusion with

Collins in an attempt to hide their misconduct. For example, Defs never addressed that during the

Sept. 5, 2012, hearing, Defs made 14 misrepresentations that the three file Radak Code is the

1000+ TYB-RCS code that Defs withheld. In their 56.1 Reply (¶20, 61), Defs relied on the 1st

Prong of their Scheme, to falsely claim that AAI is alleging that the withheld TYB-RCS generate

different “YB sequences.” See E3-1, App. B and App. B2. Defs rely on their collusion with

Collins for failing to address the evidence of their failure to produce the sequences used by TYB.

The only explanation for Defs failure is that Plaintiff’s allegations are true. After MJ Pitman on

June 5, 2014 denied Defs’ motion, and the Parties produced the 100+ pages of Joint Report to

MJ Pitman of January 2015, (Ex.5 to Andy Pieze Decl, 56(d) Motion of Nov. 11, 2018,

ECF289) which affirmed that all the evidence in 56.1 Response to which Defs had objected is
factual material that is deemed admissible by the June 5 Order. Collins made no contribution to

Joint Report, but intimidated Plaintiff to delete all factual evidence of misappropriation of ACE,

such as ACE Use Code and Theft Code, from 56.1 Response of April 25, 2014. Wang 6th Decl,

¶¶127, 202. After Collins’ attempts failed, Defs submitted 56.1 Reply. See App. B of 56(h) Obj,

and App. B2. Defs’56.1 Reply relied on the 3-Prong and the collusion, and relied on improper

legal arguments citing dozens of cases, intended to make the end run after the Joint Report, to

deny the Court’s consideration of the evidence of misappropriation, e.g, ACE Use Code. It

started off from p.1-7 with three objections supported not by facts but all by lengthy legal



                                                  4
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 9 of 45




arguments, citing 19 cases, in violation of L.R.56.1 and the laws in this Court and CA2 that
prohibit any legal arguments in Local Rule 56.1 papers.3

    II.   Together with the Sep 2012 and March 2014 Orders, The Fee Orders Should Be
          Reversed, Pursuant to FRCP54(b).
    A. Plaintiff’s Motion for Reconsideration is Timely
    The Opp argued that AAI’s Motion for Reconsideration is untimely because Local Rule 6.3

requires motions for reconsideration be filed within fourteen days. It overlooked that the Mot to

Reconsider sought relief under FRCP54(b). Opp disregarded the opening qualifier on the “14

days limitation” of LR 6.3 “[U]nless otherwise provided by the Court or by statute or rule (such
as [Fed R. Civ. P.54(b)]”). It is contrary to the case laws and the plaintext of FRCP 54(b) which

as cited in Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.1992):
    “The Court has authority under Fed.R.Civ.P. 54(b), as well as the inherent power of the
    court, to reconsider a prior decision at any time before the entry of final judgment.”
    Richman v. W.L. Gore & Assocs., 988 F.Supp. 753, 755 (S.D.N.Y.1997). Federal Rule of
    Civil Procedure 54(b) provides, in relevant part, that “any order or other decision ... that
    adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties
    does not end the action as to any of the claims or parties and may be revised at any time
    before the entry of a judgment adjudicating all the claims and all the parties’ rights and
    responsibilities.” Fed. R. Civ. P. 54(b). “The major grounds justifying reconsideration are
    an intervening change of controlling law, the availability of new evidence, or the need to
    correct a clear error or prevent manifest injustice.”
    Notably, the court must grant Pl’s Mot to Reconsider in the event that it finds the existence of

any of the four grounds cited in Virgin Atl. In contrast, all of Defs’ cases concern L.R. 6.3’s 14

day limitation,4 and do address a motion to reconsider under FRCP54(b). In fact, Defs cases

3
  See Goldstick v. The Hartford, Inc., No. 00 CIV. 8577 (LAK), 2002 WL 1906029, at *1 (S.D.N.Y. 2002).
Rodriguez v. Schneider, No. 95 Civ. 4083(RPP,) 1999 WL 459813, *1 n. 3 (S.D.N.Y. 1999). See also Costello v.
New York State Nurses Ass'n, 783 F. Supp. 2d 656, 661 (S.D.N.Y. 2011) (citeing Rodriguez and finding that the
parties “are guilty” for having their 56.1 statements “contain legal arguments”.); Chenette v. Kenneth Cole Prods.,
Inc., No. 05 CIV. 4849 (DLC), 2008 WL 3176088, at *7 (S.D.N.Y. 2008), aff'd, 345 F. App'x 615 (2d Cir. 2009)
(“the 56.1 Statement contains legal argument and conclusory assertions in violation of Local Rule 56.1's
requirement…”); Yurman Design, Inc. v. Golden Treasure Imports, Inc., 275 F. Supp. 2d 506, 509 (S.D.N.Y. 2003)
(same);. Kruger v. Virgin Atl. Airways, Ltd., 976 F. Supp. 2d 290, 309 (E.D.N.Y. 2013), aff'd, 578 F. App'x 51 (2d
Cir. 2014) (same).
4
  S.E.C. v. Treadway, 354 F. Supp. 2d 311, 313 (S.D.N.Y. 2005); Hunt v. Enzo Biochem, Inc., 2007 WL 1346652, at
*1 (S.D.N.Y. May 7, 2007). Both are not relevant to the present matter because they concerned only L.R. 6.3 and
did not address that Plaintiff is preceding under Rule 54(b). Opp also relies on McGraw-Hill Global Educ. Holdings
LLC v. Mathrani, 293 F.Supp.3d 394, 397 (S.D.N.Y. 2018). But it is totally inapposite. There, the court denied a


                                                         5
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 10 of 45




actually confirm that 14 day limitation does not apply for Pl’s Motion under Rule 54(b). Defs

rely Clinton v. Brown & Williamson Holdings, Inc., 652 F.Supp.2d 528, 530 (S.D.N.Y. 2019), in

which the court agreed with Richman that “[t]he major grounds justifying reconsideration are an

intervening change of controlling law, the availability of new evidence or the need to correct a

clear error or prevent manifest injustice.” Id. at 530. (emphasis added). Thus, Defs are incorrect

that Clinton held that exceptions to L.R. 6.3 exist only “when justice so requires.”5
    B. The Availability of New Evidence Justifies Reconsideration
     Opp at 11 alleged that AAI has failed to identify any new evidence. This completely

mischaracterizes the record: . First, the Fee Orders “flow from” March 26, 2014 Order. In turn,

the March 2014 Order relies on Sept. 5, 2012 Order, without which there would not have been no

basis for the court to impose sanctions on AAI pursuant to Rule 26(a)(2) and Rule 37(c). Thus

Fan 4th Decl and Wang 6th, 7th Decls are part of the new evidence for the reconsideration of

Sept. 5 2012 Order, and are also part of the record before as new evidence. They are supporting

the pending 56(d), 56(h) Objections before Judge Swain for the first time as new evidence. These

undisputed declarations demonstrate that Defs relied on the 3-Prong Scheme and Collins’

collusion to procure the 4 Orders in 2012-2014, in which the tainted portions must be vacated.
    C. The Challenged Portions of the 4 Court Orders and Fee Orders Must Be Reversed
       to Correct Clear Errors and to Prevent Manifest Injustice.
    Defs procured the Sept. 5 Order through reliance on their 3 Prong Scheme and collusion with

Collins. For example, the Court’s determination to close liability discovery on Sept. 5 was based

defendant’s motion to dismiss. Thereafter, the defendant moved for reconsideration under F.R.C.P. 59(e). The court
denied it, stating that because “[defendants] purports to bring the motion under Rule 59(e), which applies to motions
to alter or amend a judgment. See Fed. R. Civ. P. 59(e). ..Here, Rule 59(e) does not apply because the December 12
Order denying [defendant’] motions to dismiss is *397 neither a judgment nor an order from which an appeal lies”.
The court agreed with plaintiff that since Rule 54(a) does not apply,the motion for reconsideration is untimely under
L.R. 6.3. There the defendants did not claim Rule 54(b) relief, like Defendants here regarding their Nov 11 Mot.
Despite Opp mislabeled the reconsidered Orders as “final orders”, they are not even “judgment”. So they are well
within the scope of FRCP54(b).
5
  Defendants also misquote Milton Abeles, Inc. v. Farmer’s Pride., 2009 WL 1941326, at *1 (E.D.N.Y. 2009) that
“Rule 54(b) may only be applied in the infrequent harsh case that presents a danger of hardship or injustice.” Op. at
11. The correct and full quote provides: “a district court’s power to order the entry of final partial judgment under
Rule 54(b) should be used only in the infrequent harsh case where there exists some danger of hardship or injustice
through delay which would be alleviated by immediate appeal.” Id. at n. 1 (quotation and citation omitted.). AAI is
not at all seeking "to order the entry of final partial judgment" but to correct the clear errors and to prevent manifest
injustice. There is no other explanation for Defendants’ misquote other than another attempt to mislead the Court.

                                                            6
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 11 of 45




on Defs’ collusion with Collins and their 3 Prong Scheme, inter alia, that; (1) their 14

misrepresentations the Radak Code was actually the TYB-RCS code, and capable of “generating

interest rate scenarios,” (2)AAI’s claims were that “YB sequences or Defendants’ sequences

incorporated ACE” (implying “AAI had stolen ACE from Defs”), and (3) the phony “Defendants

sequences” (Decoy Sequences) were what AAI was seeking as the sequences used by TYB. See

C1-2, C2-3, C3-4, App. B. Because each of these assertions are clearly erroneous so are the

portions of the four Orders from 2012 to 2014 that rely on these assertions. It is manifest

injustice to punish AAI, the victim of the conspiracy by Defs and reward the co-conspirators

Defs and Defense counsel. Accordingly, Plaintiff respectfully submit that the contempt sanction

of March 2014 Order and Fee Orders must be reversed.

   III.    Defendants Filed Motions to Strike and for Injunction for Improper Purposes
           and in Bad Faith. The Court Should Vacate Injunction Order and Grant Mot to
           Defer.
   Defs did and cannot rebut any of AAI’s allegations, including that: (1) Defs 3-Prong Scheme

and their collusion with Collins procured the Court’s four Orders between 2012 and 2014; (2)

because Defs cannot rebut any of the new evidence and allegations, so Defs relied instead on

motions to strike and for injunctive relief in an attempt to silence Plaintiff. Opp did not deny that

such an injunction is Defs true intention. Opp at 15 used “enjoin,” and “prohibit” elsewhere.

Their refusal to consent to Mot to Reconsider be filed within 14 days, their insistence that a

purported denial of pre-motion conference request by MJ Pitman (who did not even aware the
Letter-Motion because of Collins’ sabotage) “disposed” the 37(b) Sanction Motion and that such

a denial has prohibited AAI from filing the formal 37(b) Motion. (3) Defs also knew before they

filed their motions that their goal “to prohibit” AAI from filing any papers is contrary to the law

and Second Circuit authorities before they filed the Motions. So they dressed up their motions

for injunction to evade the laws. The ruling granted Defs request for injunctive relief, and indeed

adopted the language of Defs’ injunction motion. Indeed, the title of the Nov. 12 Mot for
Injunction, makes clear that Defs true intent and purpose was to “prohibit[ ] AAI from filing


                                                  7
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 12 of 45




papers.” Injunction Order stroke Mot to Defer for the reason in Mot for Injunction. Defs used

Nov. 12 Order as Injunction Order. See (2) above. Defs did not (and cannot) dispute that their

requests for a magistrate judge to hear and determine their motion for injunction is in violation of

28 U.S.C §636(b), 28 U.S.C §1651, Fed R. Civ. P. 65(d) and Second Circuit laws, regardless of

the Court’s intentions when it granted the motion for injunction; (4) That Defs had known that

their motions were illegal have been demonstrated by the Second Circuit authorities cited by

Defs’ oppositions. See ECF400 to Pl’s letter-motion to vacate of Dec, 19, 2019 (ECF394). The

Second Circuit authorities, cited therein, hold that an Article III judge is without authority to

enter the type of injunction sought by Defs. Defs’ prior knowledge is confirmed by Opp that

further distinguished the cases of “anti-filing” injunction orders against litigants after the cases

had been dismissed, with the “pre-motion conference” requirement in a court’s I. P. Opp at 7-8.

Since all Defs’ July 11 Mot, Nov 11 Mot and Opp cited the same cases of “anti-filing” injunction

orders on litigants after the cases had been dismissed, to mislead the Court in granting their

request for injunction and accordingly that Defs filed them improper purposes; (5) Defs’ Motions

are intended to obstruct the Court from ordering an investigation into Defs’ misconduct and

collusion with Collins in violation of 18 §U.S.C 1512; (6) Defs failed to disclose their Motions

are untimely motions for reconsideration of two prior Motions that had been explicitly denied by

MJ Pitman. Opp at 18 falsely claimed “because both of Plaintiff’s motions were denied on their
merits, the motions to strike were moot and therefore denied,” so they did not need to disclose

the denials of their Motions to this Court. Pl’s motions were denied purely on procedural

grounds, which does not “moot” Defs’ motions to strike and for injunctions. That Motion to

Defer could be a “new basis” for reconsideration, is no excuse for their lack of candor, n.12.

Defs knew from the cases cited that the claim of untimeliness alone is “reason enough for the

court to deny the motion.” Opp at 10. See fn 4, supra. Defs repeated relied on these cases to

deceive this Court, which took this case over only a few weeks prior to Nov. 11. Defs were

seeking to take advantage of this Court that was not intimately familiar with the facts and long
litigation history of this extremely complicated and old case. (7) Defs also failed to disclose to

                                                  8
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 13 of 45




the Court in the Nov. 11 Mot. and at the Nov. 12 hearing that they had made 12 previous and

unsuccessful attempts to obtain the Fee Award. Each of these attempts were disregarded or had

been denied by MJ Pitman to prevent injustice. Opp at 12 again conceded the new evidence of

collusion, admitted by Nov 11 Mot, that on June 18, 2013 Collins secretly “withdrew” 37(b)

Spoliation Motion without Plaintiff’s knowledge and sought to conceal this duplicity form the

Court. Defs must have known that Plaintiff would not seek to withdraw this Motion. Dr. Wang

furiously urged Collins to file the 37(b) Motion in the strongest possible language. App. B and

B2, F2-1, F6-1, Wang 6th, 7th Decl. See ECF402 at 2 and 4th Wang Decl. Until this admission by

Defs, Plaintiff did not know that Collins asked the Court to withdraw the motion in collusion

with Defs. The call was secret because Plaintiff did not know about the call and the call has no

Court records. MJ Pitman did not know that Collins secretly worked for Defs. Defs attempted to

rely on Collins’ withdrawal to block AAI’s Spoliation Motion. They grossly mischaracterized

March 26 Order. See § I. It is a violation of 18 §U.S.C 1512 for Defs to prevent the Court’s

inquiry. Defs citation to L.R.6.3 cases are irrelevant. So the Court should vacate Injunction

Order and grant Mot to Defer, pursuant to FRCP54(b) on each of the three grounds of clear error,

manifest injustice and new evidence. Nov 11 Mot is an untimely motion for reconsideration,

which is “reason enough” for the Court to deny it sua sponte, according to the Opp. n24.6
   IV.     The Court Should Unseal and Grant the Mot to Defer, and investigate the
           Evidence of Collusion and 3 Prong Scheme.
    During the May 28 Hrg, MJ Pitman indicated might not have the time to go through Wang 6th

and Wang 7th Decl because of their immensity and he was about to retire, to investigate the

evidence and then reverse his prior rulings. Defs had warned him that he may not do so because

the Orders had been affirmed by District Court. He observed only that “the disagreement

6
  See Moton v. Maplebear Inc., 2017 WL 5515943, at *2 (S.D.N.Y. Mar. 20, 2017) cf. Spinale v. United States, 277
F. App’x 108, 109 (2 (2d Cir. 2008). It does not apply to Mot to Defer because there is no allegation of “untimely”
to seek investigation or to defer.
Defs cannot find any "counter -relief" of opposition to strike opening motion, enjoin all adversary' filings, silence
the adversary, while Defs avoided to answer the undisputed allegations of their pervasive fraud and conspiracy. Opp
presented no cases and no basis to justify denying Mot to Defer sua sponte or to deny Pl’s right to file a reply, In re
Sendecky, 315 F.3d 904, 906 (8th Cir. 2003) is not about a denial of a motion, nothing to do with L.R. but an appeal
from a bankcrupcy court.

                                                           9
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 14 of 45




between Plaintiff and its Prior Counsel” is not collusion. But Opp referred his observation about

“disagreement” which is not AAI’s allegations and evidence, as rejection of collusion. MJ

Pitman never ruled that there was no collusion. AAI's allegations are not just “disagreement" but

conspiracy as indicated in AAI’s motions. Now to grant Mot to Defer, let justice be served, is the

only way to move the case forward.
   V.      Defendants Should Pay AAI for the Cost of Opposing Defendants Frivolous
           Motions Filed in Bad Faith
    It is undisputed that Defs filed the July 11 Mot and Nov 11 Mot for improper purposes, and

were deliberately drafted them to evade the laws and to mislead the Court. See §III. This
provides ample grounds to sanction Defs,7 and direct Defs and Defense counsel to reimburse

AAI for its cost incurred in defending these Motions and for bringing this Mot to Reconsider.

The Court should reverse its Fee Order that flowed from the March 26 Order, which was

procured by 3 Prong Scheme and collusion, in light of the conclusive evidence that Defs have

not disputed. See §I. The Court should deny Defs’ request at 20 to lift the Court’s stay order of

Fee Orders and to stop the Court’ investigation of the evidence of their conspiracy, which was

made in bad faith. Defs claim that the immediate payment for attorney’s fees and costs is based

on their concern that Plaintiff’s may not be able to make this payment also does not make sense.

If Defs were actually concerned about Plaintiff’s ability to make this payment, then Defs would

have wanted to keep Collins and his Firm as the liable party. This Firm is capable of paying this

amount. But Defs’ prior briefs, and Opp have been doing the exact opposite: they cited

inapposite cases8 to exonerate Collins and his Firm from any liability and to block the

investigation. Defs concealed their true intent, which is to stop the Court’s investigation of their

conspiracy in violation of 18 U.S.C §1512. Defs should be sanctioned for their bad faith.
                                       CONCLUSION
    For the foregoing reasons, Plaintiff respectfully request the Court to grant Plaintiff’s motion

for Reconsideration in its entirety, and grant any other relief it deems just and proper.

7
  See Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991). Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564
F.3d 110, 114 (2d Cir. 2009). Schlaifer Nance & Co., Inc. v. Estate of Warhol, 194 F.3d 323, 341 (2d Cir. 1999).
8
  See Defs’ Letter of Jan 8, 2020 to MJ Cave, at 3

                                                        10
    Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 15 of 45




Dated: February 14, 2020

                                                 Respectfully Submitted,




                                                       Peter J. Toren
                                                Attorneys for Plaintiff and Counter-
                                          Claim Defendant Advanced Analytics, Inc.




                                     11
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 16 of 45



APPDENIX B2. TOP LEVEL SUMMARY OF DEFENDANTS’ AND COLLINS
COLLUSION NEW EVIDENCE (2)
F3. Defendants’ New Admission of Collins’ collusion to sabotage Plaintiff’s Rule 37 (b)
spoliation sanction letter-motion of June 17, 2013 and to frame Plaintiff for contempt of court.
(F3-1 Continue from F1-1 of Appendix B filed with Rule 56(h) Objection. F3-2 is the Original
Testimony Distorted by Defendants).
F4, F5. Defendants’ Some Other New Confirmation from Their Pleadings in 2019-2020 of Their
Reliance on Collins’ Collusion
F6, F7. Collins Collusion Embracing Defs 3 Prong Scheme as Shown by the Undisputed
Testimony and Documentary Evidence in Records (Cont. from F2-1 of Appendix B filed with
Rule 56(h) Objection).
 F   Defendants Confirmation of Collins            The Truth as Shown by the Record:
     collusion to sabotage Pl’s 37 (b)
     Spoliation Motion and to frame Plaintiff
     for contempt (Continue from F1-1)
     F3-1. Defs are still relying on Collins’      F3-2. “On May 28, 2019, I attended a status
     collusion to block 37(b) Spoliation           conference before Magistrate Judge Pitman.
     Motion:                                       The
                                                   judge asked me to tell him any evidence
     “Plaintiff submitted a June 17, 2013          supporting the collusion charge, I responded in
     [Rule 37 (b) Spoliation Sanction Motion]      essence
     claiming that Plaintiff intended to seek      by stating the fact, as evidence of collusion,
     sanctions for its claimed discovery           that the day after Plaintiff filed its letter
     misconduct, using the Fourth Fan Decl.        sanction motion3 upon Dr. Wang insistence
     as factual support. See June 2013 [Rule       supported with the Fourth Declaration of Dr.
     37 (b) Spoliation Sanction Motion] at 1.      Jinqiang Fan
     The next day, Plaintiff’s counsel             (“Fan 4th Decl.”), the former counsel called the
     informed Judge Pitman that Plaintiff was      Court jointly with Defendants to withdraw the
     withdrawing the [Rule 37 (b) Spoliation       motion from the Court’s consideration and
     Sanction Motion].”                            then concealed his withdrawal from Dr.
     Defendants motion to strike and for           Wang4. This maneuver is arguably the
     injunction of November 11, 2019,              foundation of the entire sanction order, which
     (“Nov 11 Mot”) at 4, ECF 374                  found Plaintiff submitted Fan 4th Decl. for
                                                   opposing the motion for summary judgment in
     “.. Plaintiff concedes, Plaintiff’s prior     substance while in fact the
     counsel withdrew the [Rule 37 (b)             declaration was commissioned and submitted
     Spoliation Sanction Motion] soon after it     upon Dr. Wang’ insistence for the spoliation
     was filed, rendering it moot. See id. at 4;   sanction motion, which was secretly
     see also May 28, 2019 Hr’g Tr. at 14:21-      withdrawn by the former counsel and never
     15:2 (Plaintiff’s current counsel             mentioned
     admitting that AAI’s prior counsel            again, as if it had never been filed. See Ex. 2-5.
     advised Judge Pitman that he “[did not]       Defendants misquoted my statements, by
                                                   cutting off the “evidence of collusion” and
    Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 17 of 45



F   Defendants Confirmation of Collins            The Truth as Shown by the Record:
    collusion to sabotage Pl’s 37 (b)
    Spoliation Motion and to frame Plaintiff
    for contempt (Continue from F1-1)
    need to consider” [the “Rule 37(b)            “without telling Dr. Wang,” and
    Spoliation Motion”])”                         mischaracterized it as “plaintiff’s counsel
    Id, at 7                                      admitted” its
                                                  withdrawal, so that “the court did not need to
    F4-1                                          consider” the 37(b) sanction motion5.”
    In order to mislead the Court to believe
    MJ Pitman had known and dismissed the         Dr. James L Li’ Letter to J. Swain of Jan. 6,
    collusion evidence, Opp at 5 deliberately     2020, ECF 407
    confused the 37(b) Spoliation Motion
    withdrawn by Collins behind Plaintiff’        F4-2
    back on June 18, 2013 with an irrelevant      “8 MR. LI: No, Your Honor, to the extent the
    Motion by Collins to seek withdrawal in       previous
    2015 which was granted in MJ Pitman’s         9 counsel acted adversely against his own
    May 31, 2017 Order, before MJ received        client, I'm not
    the May 31, 2017 letter from Dr. Xiaolu       10 standing on his shoes. This is the agency
    Wang (Ex. 1 of Wang 6th Dec), which           law, it's very
    listed 15 pieces of evidence of               11 clear, we briefed on this issue. And we have
    Defendants and Collins conspiracy. Dr.        evidence --
    Wang’s letters of Jan 4, 2017 to MJ           12 unrebutted evidence -- the previous counsel
    Pitman (Ex. 16, Id) listed little evidence.   acted adversely
    Neither Letters has ever mentioned            13 against Dr. Wang and the AAI since -- after
    Collins’ withdrawal of June 17, 2013          2012, basically.
    Spoliation Motion. Yet Defendants             14 THE COURT: What's the evidence that
    misrepresented Collins’ withdrawal of         prior counsel
    37(b) Motion was the “only” collusion         15 acted adversely to plaintiff?
    evidence presented by the Letters, as         16 MR. LI: Well, there -- Dr. Wang submitted
    though MJ had considered and                  huge
    disregarded it:                               17 declaration. There's a lot of evidence in
                                                  there.
                                                  18 THE COURT: Tell me what -- tell me what
    “In a January 4, 2017 letter to the Court,    it is.
    Plaintiff’s principal, Dr. Xiaolu Wang,       19 Tell me -- summarize for me the evidence
    claimed that [Collins] had colluded with      that prior counsel
    defense counsel to thwart Plaintiff’s         20 colluded with defense counsel here.
    efforts to win its case, including by         21 MR. LI: Well, here's a one. Very relevant,
    “framing” Plaintiff for contempt by filing    okay,
    the Fourth Fan Decl. for an improper          22 to me. Is when this motion for sanction was
    purpose. See Dr.                              filed -- letter
    Wang’s Jan. 4, 2017 Letter. Plaintiff         23 motion filed -- previous counsel called
    repeated these allegations in a May 31,       defendant's counsel,
    2017 letter to the Court. See Dr. Wang’s      24 they got together the very next day, called
    May 31, 2017 Letter. In both letters,         Your Honor, said,
    Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 18 of 45



F   Defendants Confirmation of Collins           The Truth as Shown by the Record:
    collusion to sabotage Pl’s 37 (b)
    Spoliation Motion and to frame Plaintiff
    for contempt (Continue from F1-1)
    Plaintiff’s sole “evidence” of the alleged   25 Your Honor you don't need to consider that.
    “collusion” was the uncontroversial fact     Okay. So that
    that … Prior Counsel and Defendants’         1 motion completely taken off the calendar as
    counsel jointly called Magistrate Judge      if it was never
    Pitman to inform him that Plaintiff          2 filed. And it was this --
    intended to withdraw its motion for          3 THE COURT: Counsel, attorneys in cases
    sanctions. In granting the motion,           frequently
    Magistrate Judge Pitman noted that,          4 withdraw motions. I mean how is that
    “based on what [he had] been able to         evidence of collusion?
    observe,” he was “not aware of any           5 And, you know, adverse counsel speak to
    evidence supporting or even suggesting       each other all the
    that claims made by plaintiff’s principal    6 time.
    that counsel have colluded with adverse      7 MR. LI: Well --
    counsel.” Order, May 31, 2017 (ECF No.       8 THE COURT: In certain circumstances they
    275) at 2 n.2.                               required
                                                 9 to speak to each other.
    Defs’ Opposition of February 7, 2020         10 MR. LI: Well, here's the -- okay. Your
    to Pl’s Motion to Reconsider, at 5.          Honor, I
    ECF427                                       11 think everybody look at this always say
                                                 why motion for
                                                 12 sanction was not filed early. Okay. Your
                                                 Honor just raised
                                                 13 that question. Why it was that not filed
                                                 already. And this
                                                 14 man has told Mr. Collins to file this motion
                                                 for many years.
                                                 15 And eventually it was filed by another
                                                 counsel -- co-counsel
                                                 16 - and the very next day it was withdrawn by
                                                 Mr. Collins
                                                 17 without telling his own client. I think to me
                                                 that's very
                                                 18 telling.
                                                 19 There's many other evidence in there.”

                                                 Excerpts of May 28, 2019 Court Hearing
                                                 Transcript at 14:8-15:17
        Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 19 of 45



    F   More New Evidence of Defendants                     The Truth as Shown by the Record:
    5   Confirmation of Collins collusion

        F5-1.                                               F5-2.
        After Collins already framed Plaintiff for          “Defendants did not and could not dispute
        contempt of court and procured the March            the physical evidence in the Rule 56(h)
        26, 2014 order, Collins tried this again in         Motion showing that the following claim in
        May 28, 2014 MSJ Opp Br to frame AAI                Russell Declaration and cited in the MSJ is
        for violation of March 26, 2014 Order:              false: “[n]either the ACE Numbers nor the
                                                            interest rate scenarios generated by the ACE
        “Dr. Fan shows how Defendants make                  Numbers was ever saved.” The Theft Code
        additional use of ACE”. in Table of                 personally designed and written by Russell
        Contents.                                           specifically “saved” the stolen ACE interest
                                                            rate paths in the last round of ACE tests and
        Collins’ collusion is still relied by               backed out ACE. The ACE Use Code
        Defendants:                                         Russell personally designed and coded, used
                                                            the stolen ACE sequences immediately after
              “Russell Declaration: Compare                the theft of ACE. “Pl.'s MSJ Opp. at
               Mot. at 11-12 (alleging that                 17(alleging the existence of the ‘Theft
               Russell's declaration was false              Code’ and ‘ACE Use Code’)”1 is actually:
               because it failed to disclose the so-            As observed immediately above, there
               called ‘Theft Code’ and ‘ACE Use                 are material issues of fact concerning Dr.
               Code’ Plaintiff alleges were used                Teytel's use of ACE2 during the course of
               to steal and use Plaintiffs ACE                  his development of the so-called
               numbers) with Pl.'s MSJ Opp. at                  LDS sequences. Dr. Fan shows how
               17 (alleging the existence of the                Defendants make additional use of
               ‘Theft Code’ and ‘ACE Use                        ACE - in fact, how Defendants make use
               Code’”                                           of ACE every day for purposes
                                                                of trading and hedging MBS. (emphasis
        Defendants’ letter of July 8, 2019 to the               added)
        MJ Pitman, at 2 (No ECF entry).                     Ex. 3. The only possible reason as to why
                                                            Collins would make this bare bone
                                                            allegation that “Dr. Fan shows” without
                                                            citing admissible evidence from the
                                                            accompanying Rule 56.1statement is that
                                                            the Court would find AAI in contempt.
                                                            Collins had already done this and procured
                                                            the March 26, 2014 order. Collins acted
                                                            similarly in regard to the Plaintiff’s
                                                            Opposition Brief to MSJ of May 28, 2014,

1
  Collins’ MSJ Opposition Brief of May 28, 2014, Ex. 3.
2
  Collins’ draft of MSJ Opposition Brief concealed all material issues. So did the prior paragraph “immediately
above” when Collins wrote it. But that prior paragraph has since been moved up, by the paragraph ending in “See
Response to Rule 56.1 Statement 20, 46, 49 and 51”, inserted last minute before filing by Munves at Dr. Wang’s
instruction. See Wang 6th Decl, n.100, at 54.
    Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 20 of 45



F   More New Evidence of Defendants      The Truth as Shown by the Record:
5   Confirmation of Collins collusion

                                         to frame AAI for violating the March 26,
                                         2014 Order, and for Plaintiff to be held
                                         again for contempt of court. To ensure that
                                         the Court would again take offense with
                                         AAI’s action, Collins included an allegation
                                         that “Dr. Fan shows” into the MSJB’s Table
                                         of Contents even though that that the
                                         sentence is not actually in any section
                                         heading of the body of the brief. Defendants
                                         apparently removed “Dr. Fan shows” in
                                         order to avoid tipping off of this evidence of
                                         Collins’ collusion. See Ex. 3..”
                                         P. Toren to MJ letter of August 26, 2019,
                                         ECF335, p.6 and p16-18
   Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 21 of 45



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER

ADVANCED ANALYTICS, INC.,

     Plaintiff and Counterclaim Defendant,

                  v.                           No. 04 Civ. 3531 (LTS) (HBP)

CITIGROUP GLOBAL MARKETS, INC.,
SALOMON SMITH BARNEY, INC., and
THE YIELD BOOK INC., flk/al SALOMON
ANALYTICS, INC.,

     Defendants and Counterclaim-Plaintiffs




                PLAINTIFF'S MEMORANDUM OF LAW IN
              OPPOSITION TO DEFENDANTS' MOTION FOR
          SUMMARY JUDGMENT PURSUANT TO MAY 7,2014 ORDER
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 22 of 45



                                  TABLE OF CONTENTS

BACKGROlJND                                                                                 1

       A.     The Real Sequences Are Not the Alleged Sequences that Defendants
              Produced in Discovery                                                        5

       In View of the Material Issues that Arise over Whether the Alleged Sequences
              Are the Real Sequences, Reasonable Jurors Could Conclude (Indeed,
              Would Be Practically Compelled to Conclude) that the Real Sequences
              Are ACE or ACE Derivatives                                                  12

       Material Factual Disputes Arise over Defendants' Theft of ACE                      12

       Material Factual Disputes Arise over Defendants' Use of ACE                        .16

       As observed immediately above, there are material issues of fact concerning Dr.
              Teytel's use of ACE during the course of his development of the so-called
              LDS sequences. Dr. Fan shows how Defendants make additional use of
              ACE - in fact, how Defendants make use of ACE every day for purposes
              of trading and hedging MBS. Material Factual Disputes Arise over
              Defendants' Manipulation and Alteration of the ACE Test Results             l?

ARC}UMEN1'                                                                                18

A.     Material Disputes Exist Regarding Defendants' Misappropriation of the ACE
       Sequences                                                                          19

       1.     Similarity                                                                  19

              Derivation                                                                  20

              Use of ACE                                                                  20

              Lack of Independent Development                                             21

       B.     Defendants Provide No Basis for Dismissing Plaintiff's Contract Claim       22

       C.     Court Should Deny Defendants' Motion on the Basis of Their Violation of
              Court Discovery Orders and Spoliation of Relevant Evidence                  22

CONCLUSION                                                                                24
    Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 23 of 45



                                                 REDACTED




Polish dep. 142:18-145:12 (emphasis added)(Walker Ex. LLLLL).             REDACTED

      REDACTED           therefore, no one could determine from looking at the code that the

derivative ACE sequences had been used.

       Defendants say they used LOS I00 and LDS200 in production. Rule 56.1 Statements 43

and 45. The evidence shows that these were derivative ACE sequences. So Defendants' own

admissions show they were using ACE derivative sequences. In addition, evidence shows that

they are using ACE verbatim in their arbitrage strategy, not doubt because the targeted original is

more accurate than the derivative sequences that are approximations of ACE. See Response to

Rule 56.1 Statement 20, 46, 49 and 51.

       As observed immediately above, there are material issues of fact concerning Dr. Teytel's

use of ACE during the course of his development of the so-called LOS sequences. Dr. Fan

shows how Defendants make additional use of ACE - in fact, how Defendants make use of ACE

every day for purposes of trading and hedging MBS.




                                                17
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 24 of 45



F6    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §VI, Wang 6th Decl.)
      F6-1.
              144. Mr. Collins and Defendants in collusion pulled off the same Scheme again,
      this time to bury Plaintiff’s Rule 37(b) motion and to exclude Fan 4th Decl. Over my repeated
      and express objections and strongest warnings, in all six(6) sets of papers filed in connection
      with Defendants’ motion to strike the Fan 4th Decl, (a) Collins misrepresented to the Court,
      with utmost zeal, exactly opposite to my instructions, that the Fan 4th was not for motion to
      sanction Plaintiff’s pending FRCP 37(b) spoliation sanction motion, nor for 56(d) or 56(h)
      nor other procedural purposes; and (b) Collins has further willfully removed and concealed
      the key fact that Plaintiff had already moved in its letter-motion on June 17, 2013 seeking
      the spoliation sanction supported by Fam 4th Decl. These six sets of papers are


                    2013-7-9             Collins’ “Reconsideration”.          Dkt. 223
                                         1st concealment to Magistrate
                                         Judge Pitman

                    2013-7-31            Plaintiff’s opposition to motion     Unclear the docket
                                         to strike Fan 4th                    numbers if it has ever
                                         Collins’ 2nd time to conceal 37(b)   been filed it on the
                                         letter-sanction of June 17, 2013     Dockets sealed. No
                                                                              redacted paper filings
                                                                              by either Defendants
                                                                              or Collins on Dockets.
                    2014-4-9             Collins’ belated reconsideration     Dkts 236, 238-9
                                         of impeachment purpose.
                                         Collins 3rd time to conceal 37(b)
                                         letter motion to sanction of June
                                         17, 2013, in front of Magistrate
                                         Judge Pitman.
                    2014-4-9             Plaintiff’s objections to March 26   Not in Dkt.
                                         Order in front of Judge Swain,
                                         Collins 4th time to conceal 37(b)
                                         letter motion for sanction of
                                         June 17, 2013, in front of Judge
                                         Swain.
                    2014-5-21            May 7 Order Objection and            March 26 Order
                                         Refile March 26 Order Objection.     Objection Sealed Dkt
                                                                              249;
                                         Mr. Collins altered March 26         Redacted Dkt 252
                                         Order Objection after 10pm,
                                         again deliberately to conceal the    May 7 Order
                                         fact Fan 4th was filed in support    Objection Sealed Dkt
                                         of 37(b) sanction motion and to      249;
                                         conceal the pending FRCP 37(b)       Redacted Dkt 253
         Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 25 of 45



    F6    The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §VI, Wang 6th Decl.)
                                             motion from Judge Swain.
                                             Collin’s 5th time concealment.
                        2014-5-21            Plaintiff’s Objections to          Judge Swain’s order
                                             May 7 orders is the 6th time       of July 15, 2014
                                             concealment, in front of Judge     sustained May 7
                                             Swain                              Order. Dkt. 259.


                  145. When I first found out, contrary to his assurance to me, Mr. Collins repeatedly
          deleted the key facts wholesale, ¶129, in his filings behind my back, I was surprised and
          confronted him and asked him why. His initial answers were inadvertence. Yet he
          deliberately did it again and again. For example,

          (i) Plaintiff’s Objection April 9, 2014 to March 26 Order in front of Judge Swain, to be filed
          had the opening1:

                 “In opposition to [SJ] and Daubert motions, and in support of Plaintiff application
                 for Rule 37(b) sanction motion against Defendants violation of Court orders and
                 spoliation, Plaintiff submitted [Fan 4th Decl.]”. (Underline emphasis added.)

          In his final filings behind my back, contrary to his promise to me that he would keep them,
          Collins deleted the above underline emphasis and other key facts to procure and sustain
          Contempt Order, now for the third and fourth time for the two April 9th filings, ¶142. Collins
          totally concealed from Judge Swain Plaintiff’s legitimate real purpose, as to why Fan 4th
          Decl was prepared and/or submitted: to support motions under FRCP37(b), 56(d)(h). March
          26 Order at 32-34 held that Fan 4th Decl is admissible to support motions of non-merits
          including sanction motions, and therefore Plaintiff has committed no violation of any rules
          or orders, and there was no basis for Contempt Order. Yet Collins deleted the key facts totally
          clean. Not only Collins did not want the Judges to know sanction motions under FRCP 37(b),
          56(d)(h) being the only Plaintiff’s purpose as I had instructed Collins all along, Collins did
          not even allow it to be even one of three purposes. Collins wants the Contempt Order against
          Plaintiff as is. He had worked very hard in collusion with Defendants to procure and to
          sustain Contempt Order.

                  146. After Collins concealed the key facts for the third and fourth time, and after
          Collins had sabotaged all of Plaintiff’s relief efforts, such as a motion under Rule 56(d),
          ¶IV.D infra, on April 25, 2014 I thanked Mr. Collins for his service and informed him that
          he was no longer allowed to work on Plaintiff’s papers. I sent Mr. Munves the key facts and
          controlling laws, ¶129. Yet, when Objection of May 21, 2014 was about due, Mr. Munves
          informed me that Mr. Collins “voluntarily helped” the Objection brief, which turned out be
          the same awful “Objection” of April 9, 2014. I again instructed Munves to present the key
          facts, ¶129, and I sent him some drafts of Objection immediately. Surprisingly, the papers


1
    Ex.4-2014-apr 7 AAI Objection draft X-6pm.doc, Ex.4 to Wang Decl in Opp. to Counsel Withdraw.
         Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 26 of 45



    F6    The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §VI, Wang 6th Decl.)
          filed behind my back is not even the Objection Munves had agreed to file the night of May
          21, 2014. Collins again worked hard that night to delete, cleanse or alter all the key facts
          from the papers. For example, the opening of the Objection
          (i), ¶145, has been altered by Collins, this time to:

                  “In opposition to [SJ] and Daubert motions, and in support of Plaintiff's objection to
                  the prohibition against being permitted to file a Rule 37(b) sanction motion for
                  violation of Court orders and spoliation, Plaintiff submitted [Fan 4th Decl.]”.
                  (Underline added.)

          This alternation is misrepresentation even worse than his prior repeated deletion. Collins
          mischaracterized “Plaintiff [application for] Rule 37(b) sanction motion” of June 17, 2013
          as “Plaintiff's objection to the [future] prohibition against being permitted to file a Rule 37(b)
          sanction motion ” of March 26, 2014. Collins concealed Plaintiff’s real purpose of Fan 4th
          Decl: to support sanction motions under Rule 37(b), 56(d)(h), and concealed the fact that
          the Rule 37(b) letter-motion has been filed, on June 17, 2013 supported by Fan 4th Decl and
          is pending.

                  147. Collins’ wishful “prohibition” did not even exist when Fan 4th Decl was
          submitted then, and still cannot exist now. “Prohibition” could only be Collins’ and
          Defendants’ wishful thinking and their joint mischaracterization2 of March 26, 2014 Order,
          nearly a year after Plaintiff submitted Fan 4th Decl. Plaintiff’s original draft3 of the objection
          presented the controlling law that only granting (not filing) motion under FRCP16(b)(4), not
          FRCP37(b), requires court’s leave and “good cause”, as also indicated by all the cites and
          reasoning in March 26 Order, 35-36, and that Defendants and Collins’ wish of “prohibition
          against being permitted to file a Rule 37(b) sanction” is clearly erroneous and contrary to
          law. Collins deleted the controlling precedents all clean, in order to secure Contempt Order
          and concealed the pending Rule 37(b) sanction motion altogether. Collins’ briefs made no
          “objection to the prohibition”, ¶149, infra. Once Contempt Order was secured, in collusion
          with Defendants, Collins immediately flipped again and mischaracterized it as blanket
          injunction on any and all Plaintiff’ possible sanctions motions against Defendants, ¶151.

                 148.     (ii) Plaintiff’s original Objection drafts pointed out the fact:

                  March 26, 2014 Order at 25 held “Despite the seriousness of its charges, AAI has not
                  yet sought spoliation sanctions.”. It is clearly erroneous, because Plaintiff had already
                  filed FRCP 37(b) letter-motion supported by Fan 4th Decl. on June 17, 2013 to
                  sanction Defendants for spoliation and for violation of existing Orders.

          Collins’ filing dismissed it to fn. 4, p.22, and altered it to:



2
    Collins’ misrepresentations, mischaracterizations, positions and goals were the same as Defendants’.
3
    See p.32, Ex. 4, id., AAI Objection draft X-6pm, also see ¶118, Fn. 77.
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 27 of 45



F6    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §VI, Wang 6th Decl.)
             The Magistrate Judge criticized Plaintiff for having not yet sought spoliation
             sanctions. Order at 25 (Dkt. 235). But Plaintiff did seek spoliation sanctions as soon
             as it had completed the Fan Fourth in its original June 6, 2013 opposition papers to
             Defendants' pending summary judgment motion (beginning at page 23) which were
             served on Defendants and filed under seal on June 6, 2013. Because the motion is not
             fully submitted, it is understandable that the Magistrate Judge did not review it.
             (Underline added)

      So not only Collins once more concealed Plaintiff’s spoliation sanction motion under FRCP
      37(b) filed on June 17, 2013 to sustain the Contempt Order he had procured, but instead also
      misrepresented that Plaintiff only improperly raised spoliation sanction in its SJ opposition
      papers of June 6, 2013, exactly as the inapposite odd-ball cases he and Defendants cited to
      mislead the Court, ¶119-147, Supra. In the name of “Permit Plaintiff to Move Under Rule
      37”, §III.A.3, p.23, id. Collins repeated the same misrepresentation, and then used the odd-
      ball cases to totally mislead the Court, not only to frame Plaintiff for contempt of court but
      to grant SJ for Defendants.

              149. So in Objection, Mr. Collins once again went out of his way to delete all
      references to Plaintiff’s spoliation motion under FRCP 37(b) filed on June 17, 2013, and
      concealed from Judge Swain its existence and the key facts e.g., Fan 4th Decl was submitted
      to support it and other motions of non-merits, in order to get Fan 4th Decl excluded and
      Plaintiff sanctioned. I asked Mr. Collins why did he deliberately and repeatedly do that?
      Collins’ answer was that Rule 37(b) sanction is a “nuclear option” and “a double edge
      sword”. His answer made no sense to me. No one should make any misrepresentation to the
      Court, for whatever purpose, certainly not for the purpose to conceal 37(b) spoliation motion
      against Defendants. Collins’s answer was only admission to his attempts to block 37(b)
      motion for Defendants, but still did not answer the question: why did Collins work so hard
      to frame Plaintiff for violation of schedule orders and contempt of court.

              150. Mr. Collins did not want Plaintiff to file 37(b) motion to cause “nuclear”
      damage to Defendants, but he thought that the Contempt Order he procured with his
      misrepresentation “nuked” Plaintiff. On March 27, 2014, the very next day after the
      Contempt Order, he suddenly became alive from his previous stonewalling silence to my
      strong objections to his citing Fan 4th in 1st SJB, and argued feverishly why the Contempt
      Order was completely correct and [his] cites of Fan 4th Decl were inadmissible and
      sanctionable. My question to him was: so you knew this all along, why did you insist to do
      it over my objections every step of the way? He had no answer. His above-face confirmed
      that he knew very well, all along, that the Contempt Order would be the natural consequence
      of all of his actions against my objections: his needless cites of Fan 4th Decl in 1st SJB to
      frame Plaintiff for violation of orders, his plainly misleading argument and duplicitous
      behavior in the “opposition” to the 37(c) motion which he set Plaintiff up, etc. §III,C,e-f
      infra. Collins believed the Contempt Order he procured with Defendants “nuked” Plaintiff,
      and told me that now Plaintiff would lose SJ and so I should agree to dismiss the Case for
      nothing. If Judges had found out Fan 4th Decl was submitted to support pending FRCP 37(b)
      motion, it would have “nuked” Defendants. Concealment of Plaintiff’s pending FRCP 37(b)
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 28 of 45



F6    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §VI, Wang 6th Decl.)
      spoliation sanction blocked the “nuke” against Defendants and excluded Fan 4th Decl, instead
      “nuked” Plaintiff. Collin’s one move accomplished both objectives. That was why Collins
      steadfastly and relentless concealed Plaintiff’s FRCP 37(b) motion for more than six (6)
      times. In his proposed Leave for Reply in June 2014 for the Objection to the Contempt Order
      in front of Judge Swain, for the seventh (7th) time, Collins concealed Plaintiff’s FRCP 37(b)
      spoliation sanction filed on June 17, 2013 and all other key facts, e.g., Fan 4th Decl had been
      filed in support of the sanction motion. It was blocked. See fn. 106.

              151. Collins and Defendants deceived and consent to deceive the Court that
      Plaintiff had not sought spoliation sanction under FRCP37(b), had not filed Rule 37(b) letter-
      motion supported by Fan 4th Decl, but only “sought leave for make a motion” under “Rule
      16(b)(4) and 37(a)”, and procured Contempt Order of March 26, 2014. After securing the
      Contempt Order in collusion with Defendants, Collins immediately switched position from
      Plaintiff’s “contemplated” sanction motions being “16(b)(4) and 37(a)”, and in collusion
      with Defendants, jointly mischaracterized Contempt Order as blanket injunction order on
      any Plaintiff’ possible sanctions motions against Defendants, pending or contemplated, not
      just FRCP 37(a) but also FRCP 37(b) or 56(h), the permanent shackles stripping off all of
      Plaintiff’s rights to seek any relief from Defendants’ railroading and a get-out-of-jail-free
      card for Defendants.


                   e. Collin’s Duplicitous Behavior to Frame Plaintiff for Contempt
                      Regarding Fan July 2012 Declaration

             152. Collins’ concealment and misrepresentation of the key facts regarding Fan
      July 2012 Decl. in Collin’s multiple sets of opposition papers to Defendants’ Rule 37(c)
      motion from June 2012 until 2014, prompted Magistrate Judge Pitman to rule on March 26,
      2014 in Contempt Order, at 16,

             AAI's attempt to resuscitate the Fan Reply is particularly odd because AAI does not even
             bother to address the fact that both Judge Swain and myself have ruled that the Fan Reply
             should be stricken. AAI's papers are completely silent on this issue, suggesting that AAI
             itself realizes that it has no colorable argument to support its actions.

      At 37, id.
             I find this sanction to be especially appropriate in light of the fact that AAI attempted to re-
             incorporate the Fan Reply, despite my Order that it be stricken and Judge Swain's
             affirmance of that Order. Plaintiff's duplicitous behavior and unjustified submission of the
             Fourth Fan Decl….

      Mr. Collins framed Plaintiff for violation of a schedule order and contempt of court, in
      collusion with Defendants.

             153. On April 30, 2015, regarding his steadfast refusal against my instruction to
      explain any of Plaintiff’s legitimate basis for submitting Fan 2012 July Decl, Collins
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 29 of 45



F6    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §VI, Wang 6th Decl.)
      declared to Magistrate Judge Pitman that that he could not do so because Fan 2012 July
      Decl was, “as its title indicated, a reply to the expert opinions of Defendants' experts.”
      Collins did not tell the Court the truth that Collins was the one who changed the title from a
      declaration to a “reply to the expert opinions of Defendants' experts.”

              154. If as Mr. Collins suggested, that [Collins’s] change of the title of declaration
      to “expert report” caused it be stricken, then Collins did so intentionally. After Fan 2012
      Notice had been excluded, and after his concurrence with Defendants to exclude both Third
      Fan Declaration and Third Wang Decl. of September 27, 2012, Mr. Collins tried to ply the
      same trick again. He attempted to change the title of Fourth Fan Declaration: replacing
      “Declaration” by “Expert Report”. Mr. Collins gave up his proposal of changing title because
      his refused to explain his rationale in face of my strong objection. So its name “Fourth Fan
      Declaration” stayed. But it made little difference to Mr. Collins, who still relentlessly
      misrepresented the whole Fourth Fan Declaration was prepared and submitted for trial and
      for SJ opposition, not for support of Plaintiff’s 37(b) motion, nor FRCP 56(d)/(h) motions.
      Mr. Collins framed Plaintiff for the Contempt Order, and excluded palpable evidence of
      Defendants’ fraud deliberately.

             155. Because of Collins’ silence and refusal to present expert’s testimony in
      support of sanctions, and Defendants’ steadfast misrepresentation and mischaracterization,
      ¶45-47, §III.E.c, Contempt Order at 25 stated

              “After considering the parties' written submissions and hearing oral argument, I found
             that there was "very, very little evidence, if any evidence" that Defendants had committed
             fraud and no justification for AAI's belated filing of the Fan Reply (Tr. of Discovery
             Conference, held on September 5, 2012 (Docket Item 175), at 94). Accordingly, I granted
             Defendants' motion to strike the Fan Reply,”

              156. Having misled the Court to closing of discovery and to renewal of SJ on
      September 5, 2012, Collins would then play the same old trick: contrary to my express
      instructions, instead of for only sanction motions, he would submit experts’ declarations for
      support of SJ opposition and trial ostensibly in violation of the schedule order to establish
      the excuse for Defendants’ sanction. When Plaintiff’s 37(b) sanction motion against
      Defendants was finally filed, Collins buried it in collusion with Defendants. Supra ¶140-
      146.


                 f. Collins’ Plainly Misleading Argument to Frame Plaintiff for
                    Contempt—Misrepresenting Facts in Fan 4th Decl as “Opinions”


              157.    Acting in concert with Defendants, Collins maneuvered to exclude Fourth
      Fan Decl. with “plainly misleading arguments” on the law and misrepresentations of the
      facts. Mr. Collins misrepresented e.g. that Fourth Fan Decl. was “opinions within the 4
      corners of Fan 2nd Decl.”, despite the cites from Fan 4th Dec. were all facts, e.g, English
         Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 30 of 45



    F6    The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §VI, Wang 6th Decl.)
          translation of Defendants’ code, for impeachment purpose against the falsity of the purported
          facts or data relied by Defendants’ SJ. 4

                  158. I had expressly and repeatedly warned Collins about Defendants’ Deceit.
          Collins also knew very well Plaintiff’s ACE Verbatim Use Claim. See p.3, Ex. 3 of Wang
          Letter to Hon. Pitman of Nov. 30, 2016, Ex.11; Robert Russell 2007 dep. 198: 10-14; para.
          20, 46 and 49, 61, of Plaintiff’s 56.1 Response of May 28, 20145.

                 159. But Mr. Collins has totally disregarded my warnings but relentlessly
          embraced both Defendants’ Deceits in all the papers he prepared in “opposition” to 2013 SJ
          and Defendants’ motion under FRCP 37(c), and in all subsequent submissions to the Court.
          He has blocked all Plaintiff’s attempts to seek reliefs.

                  160. Totally disregarding my repeated strong warnings and express instruction of
          citing only the original factual material on the record, and pointing out that any cites of
          Fourth Fan Decl were merely cites or direct translation of the factual material for
          impeachment purpose, jointly with Defendants, Mr. Collins misrepresented and insisted the
          cites of factual material as “opinions”, misled the Court and deprived the Court the help of
          Plaintiff’s experts, e.g., regarding the fact revealed by the programmer’s log id recorded in
          the log file for each revision of each code file in MR-RCS that Robert Russell is the author
          of Theft Code and ACE Use Code6. Russell’s log id is either “RR 06701 or RRussell”7.

                  161. To help the Court to visualize and understand the functions and connections
          of the Theft Code and ACE Use Code, their flow charts were presented in Fan 4th Decl. Flow
          charts are of great help for seasoned programmers, even more so for the Court. They are
          indispensable to fully understand spaghetti code produced by Defendants. Ex.WW is flow
          chart of “use-ccoas-correct” function calls. ¶243, Id. Fig. 2-3 of Ex. SSS, and Ex. CCC are
          the flow charts comparison of Theft Code ¶7-16, ¶122, ¶140, and ACE Use Code, ¶174-175,
          ¶179, ¶190, Id.

                  162. For a court ruling in a case with complex long history, WestLaw
          automatically generates a flow chart, to illustrate its connection and relations to other related
          rulings in appeals and derivative cases. The flow chart is a fact, not opinion produced by
          WestLaw. Similarly, generating flow charts from a set of code files is also standard
          automatic process, can be done by simple software tools. Flow charts generated from a set
          of code files are also facts, not opinions. I explained to Collins that. In addition, it is also a
          fact that Fig 1-3, 5 are Plaintiff’s allegations, and Fig. 4 is Defendants’ admission.


4
  Contempt Order at 22, “Plaintiff's characterization of the opinions in the Fourth Fan Decl. is plainly
misleading.”
5
  See F8, C of Fourth Fan Decl.
6
  Magistrate Judge Pitman’s order of May 9, 2014, Fn. 2, P.8. See Fan 4th Decl. ¶15, p.25, fn 19, ¶¶124.
126-7, fn.31., ¶134(1).
7
  Russell 30(b)(6) Depo of March 2, 2006, Tr. 93:2-18, Ex.6
         Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 31 of 45



    F6    The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §VI, Wang 6th Decl.)
                   163. Yet, Collins concurred with Defendants’ Rule 37 (c) motion to single out
          the flow charts Ex. WW, Ex. CCC and Ex. SSS for exclusion. Exclusion of these figures
          covered up Defendants’ Deceits, misleading the Court to believe Plaintiff’s allegation as to
          how ACE is used is illustrated as Fig. 1, even after theft of ACE, when Plaintiff’s allegation
          is Fig. 3 for ACE Verbatim Use Claim.

                  164. Collins’ “plainly misleading arguments” and “duplicitous behavior” over
          Client’s express and repeated objections, as correctly found by the Judges, in their briefs
          filed on behalf of Pl, succeeded to procure these rulings against Pl. But Collins turned around
          to use these rulings to falsely accused Hon. Pitman “obvious hostile” and “has a jaundiced
          view” of Plaintiff’s case and Hon. Swain “doesn’t understand and does not care”, to dis the
          Judges, and blamed the Client for objecting Collins’ railroading, and to dissuade new lawyers
          from the Case.

          D.     Collins Blocked Plaintiff’s Relief Under FRCP 56(d) Supported by Fan 4th
                 Decl

                  165. Summary In connection with Plaintiff’s SJ Opp. papers of June 10, 2013,
          Mr. Collins blocked Plaintiff’s motion to seek relief under FRCP 56(d), arguing that Plaintiff
          would still defeat SJ even without any testimonies from Plaintiff’s experts, even if
          Defendants would win their motion of April 4, 2013 (“Daubert Motion”) to exclude all
          testimony by Plaintiff’s expert Prof. Fan. But once he succeeded in procuring the Contempt
          Order of March 26, 2014 against Plaintiff to exclude Fourth Fan Decl from support of SJ
          opposition, see IV, the next day, March 27, 2014, he immediately flipped his position and
          argued that Plaintiff would lose SJ without Fourth Fan Decl., and told me that I must agree
          to dismiss the case for nothing now. Yet as soon as Mr. Collins’ push for dismissal failed,
          within a week when I asked to file a motion to seek relief under FRCP56(d) again in
          connection with Plaintiff’s revised SJ Opposition papers to be filed on April 25, 2014, Mr.
          Collins immediately flipped his position for the second time and argued that Plaintiff would
          still defeat SJ without Fourth Fan Decl, again to block Plaintiff’s relief under FRCP56(d).
          After the SJ papers have all been filed on May 28, 2014, Mr. Collins flipped for the third
          time, told me that Plaintiff would lose SJ, and asked me to dismiss the Case for nothing.
          All of his flip-flop positions regarding sufficiency of Plaintiff’s evidence always consistently
          blocked Plaintiff’s reliefs, concealed Evidential Documents and railroaded Plaintiff for
          Defendants.

                  166. Whenever Collins were steadfastly refusing my instruction to file a FRCR
          56(d) motion8, for which Fan 4th Decl. was not just admissible but required, Mr. Collins
          assured me that even if all of Plaintiff’s expert testimonies, including all Fan 1st-4th Decl.’s,
          were to be excluded, Plaintiff would still win SJ because of so much liability evidence, so
          the relief of FRCR 56(d) was not available to Pl.


8
 In response to Defendants’ meritless Daubert motion. Also Client had warned Collins for years that their
delay would result Defendants’ 37(c) motion to strike Fan 4th unless Pl files 37(b) motion.
         Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 32 of 45



    F6    The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §VI, Wang 6th Decl.)
                  167. On March 27, 2014, One day after Mr. Collins succeeded to procure
          Contempt Order to exclude Fan 4th, Mr. Collins changed position immediately, and claimed
          that the exclusion is fatal so Plaintiff must settle with Defendants for nothing.

                  168. In response to Mr. Collins’ push of dismissal based on his doom’s day
          prognosis of exclusion of the opinions of Fan 4th in support of SJ opposition, and in view of
          the holding in March 26, 2014 Order, 33-34, Plaintiff’s expert declarations are admissible in
          support of motions on issues of non-merits as I had predicted and argued a year before in
          response of Defendants’ Daubert motion, I again renewed my instruction of early 2013 to
          seek relief pursuant to FRCP56(d)/(h) fully supported by Fan 4th Decl. Mr. Collins again
          steadfastly refused it.

                  169. In connection to Defendants’ SJ of 2013, Mr. Collins prevented Plaintiff from
          seeking relief under FRCP 56(d) with various excuses that he knew were untrue. He first
          told me that a non-moving party cannot file both opposition and a motion to seek relief under
          FRCP 56(d), despite of numerous precedents I had sent to him held otherwise. He knew that
          this pretext is false when he made it. In fact, in response to Defendants’ SJ of 2008, he on
          behalf of Plaintiff filed both the motion under FRCP56(d) and SJ opposition papers, see Fn
          6, P.20, Plaintiff’s SJ Obj. Br. of 2008, Dkt. 116.

                  “In conjunction with this Objection, AAl’s counsel submit their Affidavit under Rule
                 56(f)9, averting that AAI is unable to present facts essential to justify AAl’s opposition to
                 defendants’ motion for summary judgment. These facts are contained in the development
                 and testing files for defendants’ purported sequences.”

                 170. At my strongest objection and protest to Collins’ blocking of motion under
          Rule 56(d), Plaintiff’s 2013 SJB finally was inserted, but only as a footnote, Fn 14, p.25,
          Dkt 219:
                 14 To the extent that this application can be viewed as being made pursuant to F.R.Civ.P.
                 56(d), Plaintiff makes such application in the alternative. As stated above, Plaintiff has in
                 this Memorandum set forth extensive grounds for denial of the summary judgment motion.
                 Nonetheless, as a result of Defendants' violation of Court Orders and spoliation, there are
                 additional facts that Plaintiff cannot present to justify its opposition to the motion. In
                 support of this application under Rule 56(d), Plaintiff relies upon the Fan Fourth
                 Declaration.

                 171. After Collins and Defendants succeeded to exclude Fourth Fan Decl from
          support SJ Opposition, Collins still blocked Plaintiff to seek relief under FRCP 56(d), and
          even removed Fn 14 above altogether, on the excuse that Plaintiff would win SJ without
          Fourth Fan Decl because Plaintiff still had so much evidence cited in Fan 2rd Decl. Collins
          ignored Defendants’ Daubert motion to exclude all Fan testimony. Defendants’ SJ Reply
          argued that since Defendants succeeded to exclude Fourth Fan Declaration, and the help to


9
 “Subdivision (d) carries forward without substantial change the provisions of former subdivision (f).”,
Committee Notes on Rules—2010 Amendment.
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 33 of 45



 F6    The Collusion as shown by the undisputed testimony and documentary evidence
       (Continue from F2-1, §VI, Wang 6th Decl.)
       the Court to understand [ACE Use Code translated by Fan], so the Court may not consider
       any of the physical evidence of Defendants’ misappropriation, such as ACE Use Code.

               172. Collins’ optimistic assessment for SJ has turned out to be only an excuse for
       blocking Plaintiff’s FRCP 56(d) relief. After 2015, Collins coerced Plaintiff to dismiss the
       case for nothing, because Plaintiff does not have sufficient admissible evidence to defeat SJ
       according to him, and his alleged “lack of understanding” and “hostility” of Magistrate
       Judge. Collins has yet to explain, if that is his belief, why has he opposed FRCP 56(d) for 3
       years, and why did his 3rd SJB removed material evidence and echoed all of Defendants’
       deceits to mislead the Court.

       Excerpts from §IV, Wang 6th Decl.


 F7    The Collusion as shown by the undisputed testimony and documentary evidence
       (Continue from F2-1, §V, Wang 6th Decl.)
       F7-1.


            V.        Echoing Defendants, Collins SJM Opposition Brief Mischaracterized
                 Plaintiff’s Allegations as Defendants’ False Claims, Concealed Material Issues
                                     and Evidence of Defendants’ Use of ACE

                                               Summary
               173. First Collins framed Plaintiff for contempt through his First SJB of 2013, and
       his six (6) sets of papers “opposing” Defendants’ Rule 37(c) sanction motion to strike Fan
       4th Decl., §IV.C. Despite Contempt Order directed Plaintiff to replace the cites from Fan 4th
       Decl by original factual material, Mr. Collins just deleted all the cites without appropriate
       factual material replacement in his Second SJB of April 25 of 201310, ¶124-7.

               174. Collins was not done. His uncalled-for revision of Memorandum of Law in
       Support of Plaintiff’s Opposition to SJ submitted May 28, 2014 (“Third SJB” or “SJB”)
       further deleted or mischaracterized all the remaining material issues and facts.

               175. Defendants’ SJ of 2013, like their ill-fated SJ of 2008, again relies entirely
       on Defendants’ Deceit and Defendants’ Flagrant Deceit, i.e. the mischaracterization of
       Plaintiff’s claims as “[their phony] YB sequences incorporated or were derived from ACE
       numbers”11. ¶45-49, supra.



10
  Except some insignificant inputs by Mr. Munves and me, and similar for Third SJB.
11
  “…for AAI to succeed on its misappropriation claim it must demonstrate either a ‘substantial
similarity’ between the ACE Numbers and the Yield Book sequences or that the Yield Book sequences
were ‘substantially derived’ from its trade secret.” Defendants’ SJ Br of 2013, p.1.
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 34 of 45



F7    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §V, Wang 6th Decl.)
            176.     Now Defendants and Mr. Collins’ pending SJ briefs and most recent filings
     with the Court have exposed their joint Scheme:

             (a) Defendants mischaracterized all Plaintiff’s claims as their exact opposite: the
             three Defendants’ False Claims, see ¶45-49;

             (b) Collins’ SJB concealed or mischaracterized all the material issues and
             conclusive misappropriation evidence, echoed Defendants’ deceits and embraced
             all three Defendants’ False Claims as purported “AAI’s claims”. ¶30, ¶185-196.
             Defendants’ Deceit is culminated in Collins’ rendition. According to Collins’ SJB,
             AAI alleged that ACE is not trade secret and AAI stole ACE from Defendants,
             ¶187.

             (c) Defendants sought SJ by dismissal of the purported “AAI’s claims”-- the straw
             man stood up by Defendants. See 1], 2], of Annex A and Annex B.

             177.    To strike Fan 4th Decl, Defendants misrepresented to the Court that “none of
      [Fan 4th Decl] are of any use to the Court in the context of summary judgment briefing.”
      Fn.66, ¶100. Later Defendants could not dispute that the original cites in Plaintiff’s 56.1
      Response are facts. As correctly ruled by Hon. Pitman, Dkts. 256, 261, factual material is
      admissible. Yet, Collins still attempted to exclude the factual evidence from Plaintiff’s Rule
      56.1 Response, §V.B.

             178.    After Defendants and Collins in collusion have stricken Fan 4th Decl and
      deprived the Court’s solely needed experts’ help to understand the evidence, Defendants’
      56.1 Reply of February 23, 2015 is full of improper legal arguments claiming that now
      because the Court can longer understand these facts without the help from Plaintiff’s experts,
      the Court must discard the factual evidence in Plaintiff’s Rule 56.1 Response. Therefore, I
      believe Evidential Documents are essential to Plaintiff’s SJ opposition.

              179. Mr. Collins presented no material evidence in his briefs, made Plaintiff’s
      experts, e.g., Dr. Fan’s declarations as the targets per se for exclusion to conceal evidence.
      He embraced Defendants False Claims as Plaintiff’ claims to deceive the Court. For the
      evidence already in the record, e.g., Fan 2d Report of 2007, Collins altered it to its exact
      opposite to support Defendants False Claims, ¶187. The recent submissions by Mr. Collins
      and Defendants to the Court and their collaborated efforts subsequent to SJ, in approximately
      November 2016-2017, confirmed that Mr. Collins and Defendants’ deceits were intentional
      to deceive the Court to derail the Litigation, §V.C.

      A.     Mr. Collins’s Three SJ Opposition Briefs


              180. Over my strong objections, Collins cited Fan 4th Decl as many as forty-four
      (44) times in the 1st SJB of 2013, Dkt 219, and procured the Contempt Order to strike Fan
      4th Decl, §IV.C.c., ¶150. Contempt Order, at 32, still held “AAI's application to submit an
        Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 35 of 45



 F7       The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §V, Wang 6th Decl.)
          amended response to Defendant's motion for summary judgment is granted; AAI is directed
          to serve and file its amended response within thirty days…”. Plaintiff was to replace the
          cites from Fan Decl in 1st SJB by the original documentary evidence, if it was cited by Fan
          Decl.

                 181. Yet in Second SJB of April 25, 2014, Collins cleansed all cites from Fourth
          Fan Decl., without any replacement of any important original factual evidence cited by Fan
          4th Decl. To justify his many cites of Fan 4th in 2013 SJB, Collins stated to me that the
          evidence was vital for Plaintiff to win SJ opposition. Further Collins put “if as AAI alleges”
          before any remaining factual statement of Defendants’ misappropriation and made it looks
          like AAI’s speculation. In Second SJB, Defendants’ concealment of Evidence Documents
          was covered up and presented as AAI’s admission of no evidence or even evidence of non-
          use of ACE. E.g., their withholding of entire TYB-RCS code relating to interest rate
          scenarios generation and Withheld Offline Code from MR-RCS was covered up but phrased
          as “Defendants have not produced any code that could read in the ACE sequences”, at 17,
          id. MR-RCS files contain environmental variable SFILE which read seed files not in RCS
          to generate LDS Seq. III was misrepresented as “I, Defendants’ Use of ACE Derivative
          Sequences was not Detectable from the RCS Files Produced by Defendants”.

                 182. For such a dire Second SJB, and the even worse Third SJB filed behind my
          back, again Mr. Collins steadfastly blocked Plaintiff’s 56(d) relief in defiance of my
          repeated, express and explicit instructions. He went even further, deleted clean Plaintiff’s
          request for Rule 56(d) relief in Fn 14 in 2013 SJB.

                  183. The Second SJB was already in full compliance of Magistrate Judge Pitman’s
          orders of March 26 and May 7, 2014. There is no more need to amend other than citing the
          factual material from revised new 56.1 Response of May 28, 2014. Yet in the amended
          Memorandum of Law in opposition to SJ M of May 28, 2014 (“3rd SJB” or “SJB”), Mr.
          Collins cited nothing but deleted and disavowed Basic Fact, concealed or mischaracterized
          virtually all admissible material evidence and facts supporting Plaintiff’s claims or exposing
          Defendants’ fraud, including all those presented correctly, in the April 25 SJ Opp Br or in
          Plaintiff’s successful 2009 SJ Appeal Brief12.

                  184. Upon my insistence, with the help of Mr. Munves, Plaintiff managed to file a
          more reasonable Response Under Rule 56.1 of May 28, 2014 which highlighted the disputed
          issues of facts correctly. Yet Collin’s draft of SJB cited no factual evidence presented in
          Plaintiff’s Response Under Rule 56.1 of May 28 concluding that Defendants used stolen
          ACE in trading,

                  185. Closely following Defendants’ script to mislead the Court, Collins again tried
          to portray the only “material” dispute is whether Radak Seq. I are generated by TYB code
          using Decoy Seeds (as though the fake Decoy Seq. II were “Real Sequences”). See p.5, SJB.


12
     Except a few corrections or cites reinserted by Mr. Munves, at my insistence.
       Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 36 of 45



 F7      The Collusion as shown by the undisputed testimony and documentary evidence
         (Continue from F2-1, §V, Wang 6th Decl.)

                  186. Collins’ SJB also failed to address Defendants’ deceptive terminology such
         as referring to both Seq I, the sequences manufactured by Radak entirely for the purpose of
         litigation and Seq II, the Decoy Sequences as “YB Sequences.” Instead SJB parroted
         Defendants’ confusing terminology “YB sequences” for the phony sequences Seg I and Seq
         II. The SJB insinuated Seq II as the non-produced Seq III LDS sequences and/or Seq IV,
         ACE sequences.

                 187. Collins’ SJB disavowed Basic Fact, dismissed its implications fatal to
         Defendants’ fraud as “red herring” and embraced Defendants’ Deceit. SJB, at 13 and 21, Ex.
         12. It altered Fan testimony to its exact opposite to support Defendants’ False Claim which
         SJB embraced as Plaintiff’s allegation:

                 Second, "gauss_random.c with fixed long seeding" (p. CGM00238 in Walker ex.
                 SS). As explained in the 2nd Fan Dec. paras. 44-45 (Walker ex. E), Defendants
                 did not possess seeds to generate ACE sequences, meaning that they could not
                 generate ACE by simply feeding seeds into their random number generator. ..

                 Thus, the Teytel Notebook reference to "gauss_random.c with fixed long seeding"
                 was a reference to the gauss_random.c modified to use the ACE sequences during
                 the testing of ACE, because that version of gauss_random.c had a "long" seed, That
                 [Redacted]
                 code file would not be used to generate Ids100. It would be used only generate
                 ACE64. (Emphasis added)

                 188. In truth, the falsity of Defendants’ False Claim shows that Defendants’ Deceit
         was designed to exclude ACE from discovery and to conceal ACE, ¶46. Relying on
         Defendants’ Deceit to turn logic to its head, Defendants cited Basic Fact to deceive the
         Court that (i) since TYB code do not generate ACE, so the purported “AAI’s claim” (in
         reality Defendants’ False Claim) is refuted 13 ; and (ii) the TYB production code files
         concealed by Defendants were irrelevant to the purported “AAI’s claim”. So the diabolic
         Defendants’ Deceit turned evidence of ACE Verbatim Use by Defendant into “non-use”
         by Defendants as (i), see ¶27-29, and turned Defendants’ admitted concealment of key
         evidence -- TYB production code reading ACE---into “red herring” as (ii). See ¶51, ¶181,
         ¶178(c).

                 189. Third SJB has cleansed out from Second SJB not just ACE Verbatim Use
         Claim, but also cleansed out Plaintiff’s ACE Derivative Use Claim altogether with its
         remaining supporting evidence, e.g., Fan’s finding that Teytel’s one and only algorithm used
         the stolen ACE as the target to select all the “LDS” sequences (Seq III) and that Seq III are
         ACE derivative sequences. To divide-and-conquer, Teytel Algorithm selects eight small
         sequences, each targets a portion of ACE, then pieces them together to get one LDS.


13
     Defendants’ SJ Br of April 5, 2013 at 21, Defendants’ SJ Reply of 2015, at 6.
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 37 of 45



F7    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §V, Wang 6th Decl.)
      Defendants concealed all seeds of LDS100 and LDS200 (which are not the decoy mixed
      seeds in MR code but input through “sfile”. Annex A, 5]), spoliated development files and
      testing records, and withheld key code files from MR-RCS from discovery production in
      2005, and again in 2011 in their production of development and testing records to
      purportedly comply Magistrate Judge Pitman’s order of June 26, 2008 and Judge Swain’s
      order of Nov. 22, 2010. Consequently, Plaintiff’s expert, Prof. Fan can build nothing, not
      even one single TYB system, for testing a sequence.

              190.    A comparison of the Table of Contents of 2nd SJB (Ex.5 attached to Wang
      Letter to Hon. Pitman dated Nov.30, 2016, Ex.10) vs the Table of Contents of 3rd SJB, Ex.
      12, shows that 3rd SJB swept clean or mischaracterized all the 10 material issues (as twisted
      and watered down as they were already) in §B-L, p.3-20 in 2nd SJB. In 3rd SJB, only three
      (3) sections remain in the “Background”:

                    A. “The Real Sequences Are Not the Alleged Sequences that Defendants
                     Produced in Discovery”

                     Where the “Real Sequences” are again confused with the fake Decoy Seq.
                     II. The misdirection is again on that Radak Seq I, are not Decoy Seq II.
                     Relying on Defendants’ Deceit, Collins and Defendants already misled the
                     Court and then Judge Swain to procured the orders of February 8, 2013 and
                     July 15, 2014, Dkts 214. Judge Swain already correctly ruled that Plaintiff’s
                     experts can generate Decoy Seq II, and therefore that [under Defendants’
                     Deceit] the dispute Radak Seq I are not Decoy Seq II is not material. The
                     material issues are that Decoy Seq II, not just Radak Seq I, are not the
                     sequences used by Defendants, and Defendants’ False Claim is not
                     Plaintiff’s claim. Yet Collins steadfastly refused to expose Defendants’
                     semantic game of confusing “YB sequences” as the sequences used by YB,
                     continue to mislead the Court that the patently garbage Decoy Seq. II were
                     the “Real Sequences”. Instead SJB introduced new semantic game which
                     confused both phony Radak seq I and Decoy Seq. II as “Real Sequences”,
                     confused ACE derivative Seq. III as “Alleged Sequences”, and confused
                     ACE sequences with “YB sequences”.

                    [B][sic] “Material Factual Disputes Arise over Defendants' Theft of ACE”,

                     SJB concealed conclusive admissible evidence of ACE Verbatim Use Claim
                     and ACE Derivative Use Claim, embracing Defendants’ Deceit. Collins
                     packed the remaining evidence of Defendants’ use of ACE into
                     “Defendants' Theft of ACE”. I had repeatedly informed Collins that
                     Defendants’ Deceit led to R&R’s holding that only LDS200 is material
                     while theft of ACE is not material, and that all the precedents cited by R&R
                     were based on Restatement 2nd of 1968, all prior to the implementation of
                     Restatement 3rd, of 1998, which hold that theft of trade secret alone
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 38 of 45



F7    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §V, Wang 6th Decl.)
                   constitutes misappropriation of trade secret, regardless of use. Collins
                   refused to point it out, while SJB called theft of ACE as “material issue”
                   ostensibly contrary to both Judges’ holdings, in order to set up Plaintiff as
                   easy target to be slammed again.

                     [C][sic]“Material Factual Disputes Arise over Defendants' Use of ACE”,
                      which has been cut to nothing left but an ostensible skeleton title devoid
                      substance, to mislead the Court to the wrong conclusion: “No evidence of
                      use”.

             191. Worse, not only 3rd SJB concealed both Plaintiff’s ACE Verbatim Use Claim
      and ACE Derivative Use Claim, but also brazenly embraced Defendants’ Deceit, and
      directly misrepresenting Defendants’ False Claim, “YB Monte Carlo code generated ACE”
      as purported “AAI’s” allegation, over my repeated and express objections (whereas
      Defendants played their semantic game to mislead the Court to Defendants’ Deceit). Mr.
      Collins refused my suggestion to expose Defendants’ semantic game of “Yield Book
      sequences”, but created a new confusing semantic game of “Real Sequences” and “Alleged
      Sequences” to cover it up.

              192. In the chapter of “Argument”, SJB embraced Defendants’ deceits that
      Plaintiff could not show Radak Seq. I and Decoy Seq II are similar or derived from ACE,
      without pointing out both Seq I and Seq II are fake sequences. It embraced Defendants’
      Flagrant Deceit and confused Decoy Seq II with “Real Sequences” (ACE and LDS Seq III),
      and deliberately confused all the three distinct sequence categories Seq I, Seq II and Seq III
      as one category of “LDS” sequences: “LDS100” and “LDS200” etc. Then it falsely
      represented Defendants’ 2d & 3d False Claims (the fake Radak Seq I & Decoy Seq II, resp,
      were derived or similar to ACE, ¶48) as Plaintiff’s claims, and misrepresented discredited
      analysis of Polish about Radak Seq I as about LDS Seq III. SJB misrepresented that it
      “clashed with Fan’s finding [about LDS Seq III]”, while SJB concealed Fan’s undisputed
      finding in Fan 2nd Decl that Polish’s testimony is misleading and totally irrelevant to Fan’s
      finding.

              193. SJB concealed Radak’ s testimony of his lack first-hand knowledge of all
      sequences used by TYB except Radak 1000 Paths of March 2006 and Defendants’ denial his
      access to TYB-RCS. To cover up Defendants’ violation of the court order of August 2007,
      to white-wash Radak’s testimony damaging to Defendants that Radak knew from MR-RCS
      code that the Russell 1000 Paths did not exist but was just the code-name of Super ACE, SJB
      painstakingly altered Radak’s admission of lack of knowledge to only “[W]ith respect to an
      alleged 1000 path sequence purportedly created in 1999”; and “when it came to the Yield Book code,
      Dr. Radak lacked first-hand knowledge.”, 17, id. SJB deleted from 2nd SJB all of Polish’s
      testimony that he has no knowledge of what sequences were used by TYB, and that Polish
      Declarations about “YB sequences” were misleading and meaningless.
        Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 39 of 45



 F7       The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §V, Wang 6th Decl.)
                  194. Collaborating with Moore’s letter of Dec. 6, 2016 to the Court, Collins’ letter
          of December 12, 2016 to the Court reaffirmed and expounded Defendants’ Flagrant
          Deceit and Defendants’ Deceit over my express objection, see P.8 and Sec. C of Wang letter
          of Jan 4, 2017 to the Court.

                  195. SJB deleted Defendants’ witness testimony cited in 2nd SJB that admitted
          Seq. II to be phony. SJB misrepresented Polish Decl about the fake Radak Seq. I as about
          “LDS” to confuse Radak Seq. I with ACE Derivative LDS Seq III. It misrepresented that
          all material issues were only relevant to either theft of ACE or that “Alleged Sequences”
          (Seq I) are not Seq II. It concealed Plaintiff’s allegation supported by authentic evidence,
          e.g., Fan and Defendants witnesses’ testimonies concluding (the falsity of Seq II):

                  (*) YB Monte Carlo code generated LDS sequences (Seq III), but Plaintiff cannot generate
                  LDS because Defendants never gave Plaintiff the seeds necessary to generate LDS14;

                  ----so that Fan can generate only the phony Seq I or Seq II, not Seq III because of
                  (*).

                  196. Then in “Argument”, SJB echoed Defendants’ SJ to misdirect the Court to
          the lack of “similarity” between the garbage Seq I, Seq II and ACE. SJB bolstered Polish’s
          misleading argument about the 100 paths of phony Seq I, calling it “clashed” with the
          undisputed Fan’s calculation of more than 99.5% certainty that Teytel’s Algorithm (which
          Defendants admitted to be one and the same algorithm selected all LDS sequences)
          targeted ACE, as confirmed by the “best seed” for LDS64, the only authentic LDS
          sequence. Id. 20, n.9. SJB even flipped the truth (*) to its false opposite, literally:
          “Defendants” to “Plaintiff”, “LDS” to “ACE”:

                     “YB Monte Carlo code generated ACE sequences, but Defendants cannot
                     generate ACE because Plaintiff never gave Defendants the seeds necessary to
                     generate ACE.”

          as Plaintiff’s allegation. Collins repeatedly and deliberately used specific manipulation of
          language to mislead the Court to believe Defendants’ Deceit.

                  197. Both Collins and Defendants knew that their misrepresentations to the
          Court are flat-out false, and that all three Defendants’ False Claims are the exact opposite
          to Plaintiff’s claims and the evidence. This has been pointed out explicitly in p3-4, Sec. B of
          2nd SJB and Defendants 56.1 Statement of 2013. See Basic Fact, ¶27. Yet, not only Collins
          3rd SJB of May 28 put Defendants’ lies into Plaintiff’s mouth, for good measure, it even
          fabricated and altered Plaintiff’s expert’s testimony to its exact opposite to support
          Defendants’ Deceit and to dispute Plaintiff’s ACE Verbatim Use Claim. Section A of
          Argument in 3rd SJB called LDS100 and LDS200 as “100LDS” and “200LDS”. This
          gibberish in the 3rd SJB was no typo, because Collins deliberately inserted back the exact
14
     Except Teytel’s notebook identified the “best seed” for LDS64.
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 40 of 45



 F7    The Collusion as shown by the undisputed testimony and documentary evidence
       (Continue from F2-1, §V, Wang 6th Decl.)
       same gibberish in the finals of 1st SJB and 2nd SJB after it had been corrected to LDS100
       and LDS200 in the drafts, and after Collins had been explained that the gibberish would
       undermine a key step of the syllogistic proof of ACE Derivative Use Claim, that LDS100
       and LDS200 used the same Target Algorithm as LDS64. Mr. Collins told me before that he
       had no typos because he would go through a brief “word by word”.

              198. Prof. Fan’s testimony was that ACE sequences represented “an incredible
       mathematical feat” and solved an “extremely challenging problem”, cannot possibly be
       generated by any Monte Carlo code but are read in by YB code as data files; In contrast
       “Defendants' sequences” must be "generated from the seeds fed into (YB) public domain
       Monte Carlo code each time", and when any sequences used by YB is not generated by their
       Monte Carlo code, such as all the sequences used exclusively by Defendants’ traders, as
       admitted by Defendants’ programmers, then the sequences are definitely not “Defendants
       sequences” but read from data files and is definitely ACE sequences, by Defendants’
       admission, Sec. H, 2nd SJB.

               199. The finding of Fan 2nd Decl (“ACE is an incredible mathematical feat” in
       contrast to all sequences generated by YB Monte Carlo code) was also correctly cited at 13,
       Plaintiff’s Obj. Br. to R&R in September 2009, Dkt 116. That was before the discovery of a
       mountain of undisputed physical evidence of misappropriation, such as (i) Defendants’ Theft
       Code used in stealing ACE and their ACE Use Code installed immediately after the theft of
       ACE detailing how their traders exclusively and surreptitiously relied on the stolen ACE for
       arbitrage, proving ACE Verbatim Use Claim; and (ii) other undisputed conclusive evidence
       of Plaintiff’s ACE Verbatim Use and Derivative Use and Defendants’ massive spoliation
       including their witnesses’ admissions.

              200. Collins’ SJB, at 13, altered this crystal clean testimony in Fan 2nd Decl to its
       exact opposite statement as the purported Fan’s testimony to purportedly support
       Defendants’ False Claim. Collins’s intentional fabrication over my express objection,
       served multiple goals of Defendants’ fraud: to dispute Defendants’ programmers’
       admission of use of ACE, to dispute both Judges’ undisputed finding that ACE is a
       valuable trade secret owned by AAI15, to undermine the palpable undisputed
       misappropriation evidence such as Theft Code and ACE Use Code, and to cover up
       Defendants’ semantic game of “YB sequences”. From Contempt Order, at 22 and 37, Mr.
       Collins knew that his plainly misleading argument and duplicitous behavior had misled the
       Court and successfully framed Plaintiff for contempt of court, and that should the Court

15
   R&R, p.9-10, found “the record here does establish that there is no genuine issue of fact that” ACE is
“Dr. Wang’s proprietary invention”, is AAI’s Confidential Software Information protected by two valid
NDA’s which Defs breached, is “a faster production sequence than anything the defendants had” and
Defs offered significant fees to license ACE. Therefore, ACE is “valuable and secret to afford an actual or
potential economic advantage over others.” Restat. 3rd. Defendants’ False Claim would imply that ACE
is not much a trade secret. Collins did not know what is a trade secret before Dr. Wang educated them in
2007-2009. Their mischaracterization of Plaintiff’s claims over Plaintiff’s objection was unlikely due to
their misunderstanding of the law.
        Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 41 of 45



 F7       The Collusion as shown by the undisputed testimony and documentary evidence
          (Continue from F2-1, §V, Wang 6th Decl.)
          discover Mr. Collins’ fabrication, the Court might again mistake it as evidence of Collins’
          “utmost zeal” in representing Plaintiff instead of representing Defendants’ Deceit16, and
          punish Plaintiff even more for Collins’ more plainly misleading argument and duplicitous
          behavior, so that whether Collins’ fabrication is discovered or not, either way, Plaintiff
          would be fatally injured by Defendants’ and Collins’ deceits and collusion.


          B.      After Magistrate Judge Pitman’ Order of June 5, 2014 Correctly Denied
                  Defendants’ Request to Strike Factual Material from 56.1 Response and
                  Defendants Had withdrawn Failed Request, Mr. Collins Attempted to Do
                  Defendants’ Bidding and Remove Factual Material

                  201. Before Mr. Collins could file his usual “opposition”, Magistrate Judge
          Pitman’s order of June 5, 2014 correctly denied Defendants request of June 2, 2014 to
          strike admissible factual material from 56.1 Response. Mr. Collins seemed to be
          Defendants’ favorite lawyer. Defendants asked Plaintiff to replace Mr. Munves by Mr.
          Collins to represent Plaintiff in the meet-and-confer directed by June 5 Order. I refused
          since Mr. Munves was the one drafted 56.1 Response. Then Mr. Munves and Defendants
          produced the Joint Report, Ex. A attached to Plaintiff’s Letter to Magistrate Judge Pitman
          of January 15, 2015. In Joint Report, Defendants had to concede all of the 65 points of their
          objection except one, that are factual materials rather than opinion material, as stipulated
          by June 5 Order. And Defendants withdrew their baseless objection entirely.

                  202. After Defendants’ request of June 2, 2014 to strike had been denied by the
          order of June 5, 2014, and even after Defendants had already conceded their failure and
          formally withdrawn their request of June 2 in February 2015, Collins still intimidated
          Plaintiff to “voluntarily” remove all the factual material of misappropriation evidence in
          Plaintiff’s Response Under Rule 56.1 of May 28, 2014 (e.g., factual evidence of ACE
          Verbatim Use and Defendants’ concealment (i)(ii), ¶181, ¶188), that had been ruled
          admissible by both the orders of Judge Pitman on June 5, 2014 and Jan. 21, 2015, Dkts.
          256, 261, exactly as the failed Defendants’ request of June 2.

                   203. Mr. Collins also knew very well the grave consequence to Plaintiff from his
          concealment of misappropriation evidence on behalf of Defendants in SJ Opp Br.. He had
          admitted to me that Defendants’ attempt of removing these factual materials from
          Plaintiff’s 56.1 Response was “to tear the guts out of [Plaintiff’s SJ] opposition”. Yet, Mr.
          Collins tried to accomplish exactly that goal for Defendants, even after Defendants’
          attempt had been denied by Magistrate Judge Pitman and after Defendants had withdrawn
          their attempt. Since he was flipped by Defendants, his actions are consistent attempts to
          achieve Defendants’ ultimate goal: railroad Plaintiff to dismissal.




16
     Magistrate Judge Pitman’s order of May 31, 2017, at 1.
       Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 42 of 45



 F7      The Collusion as shown by the undisputed testimony and documentary evidence
         (Continue from F2-1, §V, Wang 6th Decl.)
         C.     Defendants’ and Collins’s Submissions in 2016-2017 Confirmed Their
                Collusion to Intentionally Deceive the Court

                 204. 2016-2017 I have educated Collins countless time about Basic Fact. Both
         Messrs. Collins and Munves understood it completely, from me and Plaintiff’s other experts,
         as shown by 2009 SJ Appeal of R&R, and both SJ Opposition Briefs of 2013 and April 25,
         2014, and by their recent admissions, e.g., on January 5, 2017, ¶210, Ex. 18, infra. Thus
         Collins’ deletion and disavowal of Basic Fact, and embracement of Defendants’ Deceit in
         Collins’ SJB of May 28, 2014 was intentional. Here as shown in the Court’s records in
         2016, I had clearly explained to Collins these key facts numerous times, and confronted them
         for their embracing of Defendants’ Deceit. Yet, instead of correcting, Collins and Defendants
         in collusion relentlessly continued to cover up Defendants’ Deceit in various ways, in order
         to deceive the Court to dismiss the Case.

                  205. Acting in concert with Defendants, in 2016, Collins used Defendants’ SJ
         supported by his SJB and the Contempt Order he procured, to intimidate me and new lawyers
         to “walk away” from the Case for nothing. In response, I confronted Mr. Collins repeatedly
         regarding his presentation of Defendants’ Deceit to deceive the Court, e.g., his fabrication
         of fictitious “the 2nd Fan Dec. paras. 44-45” purportedly “explained [Defendants’ False
         Claim]”, and his embracement of Defendants’ Deceit in his SJB at 13, Ex. 12, e.g., my emails
         to Collins on May 9, and June 3, 201617. Mr. Collins knew very well that Defendants’ False
         Claim in fact is the opposite to Fan’s findings and that Defendants’ Deceit had already misled
         the Court to the wrong prior rulings and derailed the Litigation. He knew the fatal
         consequence of his embracing Defendants’ Deceits and concealment of the evidence, §IV.C.
         Yet Collins again stonewalled, relentlessly presented Defendants’ Deceit and refused to
         correct.

                206. December 6, 2016 As soon as their collusion faced danger of exposure by
         my letter of November 30, 2016 to Magistrate Judge Pitman, Ex.10, both Defendants and
         Collins sprang into action to intimidate me to withdraw my letter and to silence me. I
         declined. Then Moore’s letter of December 6, 2016, at 2, Ex. 13, and letter of December
         14, 2016 to Magistrate Judge Pitman, at 1, Ex.15. again misrepresented “AAI’s claim” as
         Defendants’ False Claim and that “[Collins embracing Defendants’ Deceit] raised serious
         questions about AAI’s conduct”. See X.Wang’s letter of January 4, 2017 to Magistrate Judge
         Pitman, at 6. see §C, Ex. 16.

                 207. Instead of correction, under the ruse of opposing Defendants’ “access to
         privileged attorney-client material”, Collins’s letter of December 12, 2016 to Magistrate
         Judge at 1, Ex. 14, willfully and intentionally reaffirmed and expounded Defendants’
         Deceit in their SJ and “Opp” briefs to mislead the Court, over my express objection, to
         further cover up Defendants’ Deceits exposed in my letter of November 30, 2016. Collins’
         December 12 Letter doubled down to misrepresent Defendants’ False Claim to the Court to


17
     Ex. 3 to Wang’s letter of November 30, 2016 to Magistrate Judge, Ex.10.
     Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 43 of 45



F7    The Collusion as shown by the undisputed testimony and documentary evidence
      (Continue from F2-1, §V, Wang 6th Decl.)
      be Plaintiff’s claim and to be true, and misrepresented “Plaintiffs opposition brief contained
      no statements that could be materially misleading”, at 2, Ex. 15. See P.6, Ex. 17.

              208. Collins’ December 12, 2016 Letter, Ex.15, not only embraced Defendants’
      False Claim “gauss_random.c generated ACE64” as Plaintiff’s claim but misrepresented
      Defendants’ Deceit is not “materially misleading, nor does it creates any prejudice”. For
      three (3) times, and in three ways, it attempted to mislead the Court to infer Defendants’
      False Claim: “Defendants’ sequence generator can generate ACE sequences”, without
      explicitly stating it because Collins knew it is flat-out false. First, Collins December 12
      Letter cited and reiterated SJB, taking out from SJB the leading sentence to conceal his
      knowing fabrication of Fan testimony: “As explained in the 2nd Fan Dec. paras. 44-45
      (Walker Ex. E)”:

                  “Defendants did not possess seeds to generate ACE sequences, meaning that
                  they could not generate ACE by simply feeding seeds into their random number
                  generator.”

              209. To pound the message (Defendants False Claim is “Plaintiff’s claim”) home,
      twice more by language manipulation, Collins’ December 12 Letter carefully crafted the
      deception to mislead the Court further to infer Defendants’ False Claim as “Plaintiff’s
      claim”:

                  Defendants could not generate ACE, because Plaintiff never gave Defendant’s
                  access to the seeds necessary to generate any ACE sequence. This is undisputed.
                  It is also undisputed that Defendants could only read-in ACE numbers, rather
                  than generate them, because they did not have the seeds necessary to generate
                  them. (Emphasis added)

      Collins December 12 Letter cited Undisputed Fact 18 of Defendants’ 56.1 Statement, the
      half-truth before “because”, to infer Defendants’ False Claim inserted after the two
      “because” is “undisputed”. See 6-8, §C, Ex. 17.

              210. According to Collins’ letter of January 5, 2017 to Magistrate Judge Pitman,
      Ex. 18, “[Collins] have vigorously prosecuted this very contentious case for ten years…,
      including undertaking thorough analysis…conducting exhaustive fact and expert discovery;
      and making and defending against numerous motions, among them two separate [SJ‘s]”, id
      at 1. See p.9, Ex.1. Therefore Collins had become intimately familiar about the Case, at
      minimal about the Basic Fact, Plaintiff‘s claims regarding its trade secrets and
      misappropriation, when Collins fully embraced Defendants’ Deceits (of misrepresenting
      Defendants’ False Claims as Plaintiff’s allegations), in all of their briefs filed over my
      objections and behind my back post 2012 including SJB, Annex A and B. Defendants False
      Claims imply “ACE are not trade secret” and “Defendants did not misappropriate ACE”),
      are exactly the opposite to Plaintiff’s claims.
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 44 of 45



 F7    The Collusion as shown by the undisputed testimony and documentary evidence
       (Continue from F2-1, §V, Wang 6th Decl.)
               (i) So Collins knew their representations of Defendants False Claims as Plaintiff’s claims
               were false while making these misrepresentations to the Court.

       Collins also admitted “[Collins’] strong belief” “that Plaintiff’s claims [Defendants misappropriated
       Plaintiff’s trade secret] are meritorious”, at 2, Ex.17, and at 2, Collins’ letter of December 1, 2016
       to Magistrate Judge Pitman, Ex.19. 18 Collins had to alter Fan testimony to support Defendants’
       False Claim, ¶205. After the fabrication was exposed, Collins removed the fabricated Fan’s cites,
       but doubled down on Defendants’ False Claim, ¶206-207.

               (ii) So Collins also knew very well Defendants False Claims are flat-out false, while making
               these misrepresentations to the Court that they are true.

       Defendants Deceit is the basis of Defendants’ defense and SJ, ¶¶46, 56, 175-6. After Collins’
       embracement of Defendants Deceits was exposed, Collins attempted to cover it up, claiming
       “[Defendants’ Deceit] is not “materially misleading, nor does it creates any prejudice”, ¶208.

               (iii) So Collin’s repeated embracement of Defendants’ Deceits was intentional to mislead
               the Court to dismiss the Case.

              211. January 10, 2017 Acting in concert with Collins, not only C. Moore’s letter
       of January 10, 2017 to Magistrate Judge Pitman, Ex. 19, continued misrepresenting
       Defendants’ False Claims as “AAI’s claims”, but deliberately made two new
       misrepresentations (i), (ii) to cover up Collins’ collusion:

                (i) It misrepresented the revelation by Wang Letters, Ex. 10, Ex. 16, as “AAI’s
               counsel had included ‘false claims’ in its summary judgment opposition papers and
               expert reports”, id. 2d para, p.3 and last para, p.4, to mislead the Court to believe that
               Collins did not fabricate but cited bone fide “expert reports”. It is trying to use
               Defendants’ Deceit and Collins’s collusion to discredit not just Plaintiff but also
               Prof. Fan. Moore December 6, 2016 Letter at 3 & n. 3, Ex.13, had already conceded


18
   Mr. Munves stated that this Case is “extremely meritorious”. Collins concealed from the Court what
had transpired leading to their withdrawal. In January 2015 Mr. Collins conspired with co-counsel and
coerced me to make false written statements such as “all previous filings and letters were sent or filed
with your authorization”, and that I must agree that “the attorneys can use their best judgment as to
what papers get filed or what letters get sent – are papers that are authorized to be filed or sent by
you. ” “as a condition of [Collins’] continued representation” (bold emphasis added), in order to avert
dismissal of the Case from their joint prompt withdrawal. Collins clearly knew that they filed papers over
my express and explicit objections behind my back and these statements were flat-out false, §IV-V, ¶148-
9. Yet Collins thought that they had me on a barrel, after Collins excluded all of experts’ declarations,
procured Contempt Order in collusion with Defendants and filed SJB echoing Defendants’ Deceits.
Collins explicitly warned me that when they withdrew the Case would be dismissed. See Dkt. 275.
However I refused to lie. I would never lie to the Court even that meant dismissal of the Case. So Collins
moved to withdraw.
      Case 1:04-cv-03531-LTS-SLC Document 428 Filed 02/14/20 Page 45 of 45



 F7    The Collusion as shown by the undisputed testimony and documentary evidence
       (Continue from F2-1, §V, Wang 6th Decl.)
              that Defendants’ False Claim is not in Fan reports19. Wang January 4, 2017 letter to
              Magistrate Judge Pitman, para 3, 6, p.6, Ex.16, again pointed out that to explain
              Defendants’ False Claim, Collins’ SJB fabricated the purported Fan citation. So
              Defendants’ new deceit is deliberate.

                (ii) Moore letter of December 6, 2016 to Magistrate, Ex.13, is so rife with deceits
                that it self-contradicted all of its own positions except one: Defendants’ False Claim
                is false20. This is undisputed fact and law of the case, both Defendants and Collins
                knew it, fn.11 at 7, Ex. 16. To cover up Collins’ deceit, Moore letter of January
                10, 2017 to Magistrate Judge, Ex. 20, resurrected Defendants’ False Claim, which
                had been dismissed as “undisputedly false” by Defendants in order to seek SJ, and
                referred it as “AAI’s alleged false claim” instead of “AAI’s false claim”. So
                Defendants abandoned undisputed falsity of the purported “AAI’s claim”, i.e. (c),
                ¶176, and (c), ¶3(D) supra, despite which is the basis of their SJ, in order to
                cover up Defendants’ Deceit and Collins’ collusion in (a) (b), ¶176, and ¶3(D).


       Excerpts from §V, Wang 6th Decl.




19
   “Dr. Wang‘s emails also note that while AAI’s brief cites to paragraphs 44-45 of the Second
Declaration of Jianqing Fan, that source does not support [Defendants’] ‘false’ claims. Ex. 3 at 1, 4.” Id.
20
   Bottom of p.2, “It appears that AAI now agrees [Defendants’ False Claim is false]”, 2, id. With whom
“AAI now agrees”? Not with Collins, because Collins has been misrepresenting Defendants’ False
Claims as true. So it was Defendants, with whom “AAI now agrees” Defendants’ False Claim is false.
